 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSt.Agnes Medical CenterandDistrict 1199C, Na-tionalUnion of Hospital and Health Care Em-ployees, AFL-CIOSt. Agnes Medical CenterandAlbert L.Becker, Es-quire,PetitionerandDistrict 1199C, NationalUnion of Hospital and Health Care Employees,Division of RWDSU,AFL-CIO,Jointly withInternationalBrotherhoodofFiremenandOilers,Local 473,AFL-CIO. Cases 4-CA-14407, 4-CA-14407-2, 4-CA-14407-3, 4-CA-14639, 4-CA-14639-2, 4-CA-15064, and 4-RD-117216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 16 May 1986 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions andan answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2'The General Counsel has excepted to the judge's failure to include inhis recommended Order a visitatorial clause authorizing the Board, forcompliance purposes,to obtain discovery from the Respondent under theFederal Rules of Civil Procedure under the supervision of the UnitedStates court of appeals enforcing this OrderWe have concluded thatunder the circumstances of this case the requested provisions are notwarranted2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F 2d 362(3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsMembers Babson and Stephens agree with the judge that the Respond-ent violated Sec 8(a)(5) of the Act in unilaterally promulgating "Guide-lines for DisciplinaryAction"that were,at least in part,at variance withprovisions of the collective-bargaining agreementThereisno merit tothe Respondent's claim that the Unions waived any right to bargainingby not objecting at the timeWhere the midterm mod,fication of a collec-tive-bargaining agreement is concerned,it is not sufficient that the otherparty is afforded notice and an opportunity to bargain or to object,mutual consent of the parties is required before the action can be takenOak Cliff-Golman BakingCo,207 NLRB1063, 1064(1973), enfdmem505 F 2d 1302(5th Cir 1974),cert denied423 U S 826 (1975),NLRB vScamInstrumentCorp,394 F 2d 884,887 (7th Cir 1968), cert denied 393U S 980(1968)Although the complaint alleged that the change in disci-plinary rules occurred"on or about July 1, 1984,"the judge found-based on the Respondent'sown submission-that the guidelines had firstbeen promulgated in February 1984 Members Babson and Stephens con-clude that the lawfulness of their earlier promulgation was fully andfairly litigated In view of the fact that a charge attacking unilateralaction respecting disciplinary guidelineswas filed on June 29, 1984,Members Babson and Stephens reject the Respondent's 10(b) defense,which is predicated on the alleged untimeliness of a separate charge filedinMay 1985and conclusions, 3 as modified, and to adopt therecommended Order.We agree with the judge that a bargaining orderisnecessary to remedy the effects of the Respond-ent's unfair labor practices and that a fair rerunelection cannot be held because of the nature andextent of the Respondent's unlawful conduct. TheRespondent's illegal acts of interference, coercion,and discrimination were engaged in by high man-agement officials over a period of several monthsand touched every member of the bargaining unit.Thus, prior to the election the Respondent subject-ed employee Porter to onerous working conditionsto stifle her union activities, and discriminatedagainst employee James by suspending him for dis-tributing union materials in violation of the Re-spondent's unlawful no-solicitation/no-distributionrules. Both of these actions were widely publicizedamong unit employees. Further, during the preelec-tion period, the Respondent unlawfully maintainedwritten"GuidelinesforDisciplinaryAction,"which conflicted with the existing collective-bar-gaining agreement, and promised employees in-creased hours and the reimbursement of deductedunion dues to discourage them from supporting theUnion.It is the Respondent's postelection conduct, how-ever, that we find most significant in concludingthat a bargaining order is warranted here. Despitethe decertification election, the Respondent at allmaterial times had a continuing obligation to rec-ognize and bargain with the Union.4 Nevertheless,immediately after the election the Respondent im-posed restrictions on the Union's contractual rightChairman Dotson would not adopt the judge's finding that the promul-gation of the disciplinary guidelines, as distinguished from their mainte-nance,was violative of Sec 8(a)(5) and (1) The Respondent correctlynotes in its exceptions that the relevant complaint paragraph alleged theunilateral change as occurring "on or about July 1, 1984" The partiesstipulated that the guidelines had been in effect since "at least" 1 July1984The credited evidence established, however, that the Respondentpromulgated these rules beginning in February 1984 and that their imple-mentation continued throughout the 10(b) period until at least late May1984Despite this evidence, the General Counsel never sought to amendthe complaint regarding the date on which the violation arose In thesecircumstances, Chairman Dotson concludes, it would be improper to finda violation from 1984 and he would dismiss this complaint allegationFurther, Chairman Dotson would not adopt the judge's finding thatthe Respondent violated Sec 8(a)(5) and (1) of/the Act by delaying andrefusing to make fringe benefit payments for the 3 months prior to theexpiration of the contract See his dissenting opinion inRapid Fur Dress-ing,278 NLRB 1189 (1986)3The Respondent excepted to the judge's inadvertent statement inConclusions of Law 4, wherein he found that the overly broad no-solici-tation, no-distribution rules, threats, interrogations, and promises wereviolative of both Sec 8(a)(3) and (1) despite his findings in the opinionthat these acts constituted 8(a)(1) conductWe find merit in this excep-tion, noting additionally that the complaint alleged them to be 8(a)(1)conductWe shall therefore amend the Conclusions of Law accordingly4 See,e g, Decorel Corp,163 NLRB 146, 149 (1967) (loss of electionby the union not a fair reflection of employee desires when election wasset aside based on the respondent's objectionable conduct)287 NLRB No. 26 ST. AGNES MEDICAL CENTERof access to employees and threatened employeeMobley with layoff in retaliation for his union ac-tivities. Shortly thereafter, on expiration of the col-lective-bargainingagreement,theRespondent'spresident notified the entire bargaining unit that theRespondent was unilaterally granting them a sub-stantialwage increase and that, although the healthcare field was facing difficult times, "together andwithout the Union's interference, we can survive."Subsequently,theRespondent unilaterally ceasedmaking contributions to various union fringe bene-fitfunds, laid off employees in contravention ofcontractual provisions,and repudiated the contrac-tualgrievanceprocedure.5The clear messagedriven home to employeesby theRespondent's un-lawful postelection actions was that the Union wasirrelevant and powerless.Further, the employees'majority vote to reject the Union was promptly re-warded witha substantialwage increase, an actthat has a particularly lingering effect on employ-ees,which would continue to give the Respondentan unfair advantage in a new election. In these cir-cumstances, this imbalance can be corrected onlyby giving the Union an opportunityto resume itsrole as collective-bargaining representative.6We find that the Respondent's unfair labor prac-ticeswere clearly designed and had the tendencyto undermine the Union's representative status at atime when there was no probative evidence thatthe Union had in factlost itsmajority support. Ac-cordingly,we adopt the judge's findings that thepossibility of conducting a fair rerun election isslight and that the issuance of a bargaining order isthe only reasonable remedy that can restore thestatus quo ante.?AMENDED CONCLUSIONS OF LAW1.Substitute the following for paragraph 4."4.The Hospital violated Section 8(a)(1) of theAct by maintaininga rulewhich precludes the un-authorized solicitation of employees on its premisesfor any purpose;by maintaining a rule which pre-cludes the distribution of nonwork related materialswithout prior approval of the Hospital; by solicit-ing an employee to distribute the Hospital's antiun-ion campaign literature to fellow employees; by co-ercively interrogating an employee about her unionsympathies;by promising employees that their pre-5 Specifically,the judge found that the Respondent refused to processa grievance filed by the Union after contract expiration regarding an em-ployee's discharge It is clear from the record that this case presents ageneralized refusal to process any grievance,and not merely a lawful re-fusal to process a particular grievance or class of grievances SeeIndiana&Michigan ElectricCo., 284 NLRB 53 (1987).6Michigan Products,236 NLRB 1143(1978).7 SeeAtlasMicrofilming,267 NLRB 682(1983), enfd.753 F.2d 313 (3dCir. 1985),Flex Plastics,262 NLRB 651(1982), enfd 726 F.2d 272 (6thCir. 1984)243viously reduced hours would be restored to dis-courage them from supporting the Union;by prom-ising to reimburse employees for deducted uniondues to discourage them from supporting theUnion;by threatening an employee with layoff be-cause of his union activity and by threatening theemployee with layoff in disregard of established se-niority and layoff policies."2. Insert the following as paragraph 5 and re-number the subsequent paragraphs."(5) TheHospital violated Section 8(a)(3) of theAct by discriminatorily changing employee Por-ter's lunch and break times, escorting her whenevershe left her department,including escorting her tothe toilet,and changing her job assignment to re-strict her to her department to discourage protect-ed union activities and by discriminatorily suspend-ing employee James to discourage protected unionactivities."ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent, St. AgnesMedical Center,Philadelphia,Pennsylvania,itsof-ficers, agents, successors,and assigns,shall take theaction set forth in the Order.William Slack Esq.,for the General Counsel.Frank Sabatino,Esq.,for the Employer.Miriam Gafni, Esq.,for the Union.DECISIONFRANK H.ITKIN,Administrative Law Judge. This is aconsolidateddecertificationand unfairlaborpracticeproceeding.Respondent operates a hospital in Philadel-phia,Pennsylvania,and is admittedly an employer en-gaged in commerce and ahealthcare institution, as al-leged.District 1199C and Local 473 are admittedly labororganizations,as alleged.On March 11, 1982, District1199C and Local 473 (the Union) were jointly certifiedas bargaining agent forthe Hospital's full-time and regu-lar part-time service and maintenance employees. (Seestipulation,Jt.Exh. 1.) The partiesentered into a collec-tive-bargaining agreementeffective from July 1, 1982, toJune 30, 1984. Thereafter, on March 29, 1984, Albert L.Becker, anattorney, fileda petitionon behalf of certainunit employees seeking todecertify the Union (Case 4-RD-1172). A decertificationelectionwas held on May16, 1984,resultingin 126votes castin favor ofcontinuedrepresentationby the Union, 132 votes castagainst con-tinued representation,and 10 challengedballots.TheUnion filed timely objections to the election. TheBoard'sRegionalDirector,on September26,1984,issued hisreport on the challengedballotsand objec-tions.The Regional Director foundthat sixof the chal-lengedvoters were in facteligible.A revised tally of bal-lots thereforeissued showing126 votes cast in favor of 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontinued representation and 138 votes cast against con-tinued representation.The Regional Director also foundthat union objections were parallel to pending unfairlabor practice allegations(Cases4-CA-14407, 4-CA-14407-2, 4-CA-14407-3, 4-CA-144639-2, and 4-CA-15064)and ordered that these objections,as well as otherobjectionable conduct discovered during the investiga-tion of the proceedings,be consolidated for purposes ofhearing and decision.The unfair labor practice charges in this proceedingwere filed by the Union on May 10, June 29, August 1,October 5,and November 9, 1984,and on May 7, 1985.An amended consolidated unfair labor practice complaintissued on June 28, 1985.Further amendments to thiscomplaint issued on September 27, 1985, and at the hear-ing. Briefly,the General Counsel alleged that the Hospi-talhad violated Section 8(a)(1), (3), and(5) of the Na-tionalLaborRelationsAct by,inter alia,coercively in-terrogating employees about their union activities, prom-ising employees benefits in order to discourage themfrom engaging in union activity,threatening to disciplineemployees if they engaged in union activity,improperlyrestricting employees in their right to solicit the unionsupport of their coworkers and distribute union litera-ture, confining employee Carrie Porter to her depart-ment and suspending employee Ronald James because oftheir union activities;failing to make fringe benefit pay-ments and dues remittances as required by the collective-bargaining contract;and, in addition,unilaterally alteringvarious working conditions.Respondent Hospital deniedviolating the Act, as alleged,and raised a number of af-firmative defenses.Hearings were held on the issues raised in these con-solidated proceedings in Philadelphia,Pennsylvania, onOctober 7,8, and 9, 1985. On the entire record, includ-ingmy observation of the demeanor of the witnesses,and after due consideration of the briefs filed,Imake thefollowingFINDINGS OF FACTA. The Hospital's Preelection ConductA petition to decertify the Union was filed on March29, 1984.A Board-conducted decertification election washeld on May 16, 1984 The Hospital,according to Exec-utiveVice President Thomas Callaghan, was "veryhappy to know that the people were anxious to decertify. . . we were anxious to try to see the Union decertified. . we held numerous meetings among our supervisorsdistributing literature and material to them for them togive to the individual employees.."The Hospital, inopposing the Union's continued certification, engaged inthe following conduct.1.The confinement of employee Carrie PorterEmployee Carrie Porter testified that she startedworking for the Hospital in 1974; that she has been as-signed to the central sterile supply department for thepast 5 to 8 years; that her job duties there included"room checking,picking up soiled equipment from thedifferent nursing units,bringing it down [to her depart-ment],cleaning it,pickingup contaminated needleboxes" and related activities,and that her "job . . . re-quired[her] to spend most of her time outside of herdepartment.Porterwent on sick leave for surgery inFebruary 1984; she returned to work on April 2, 1984;and she then gave her supervisor,Evelyn Capaldi, a"doctor's note" that recommended"no heavy lifting andpulling "(See G.C. Exh. 4.) Porter and Capaldi, after adiscussion, agreed that Porter"could go back to work"at her "regular job."Porter was a union delegate and steward.PatriciaDi-Domenicowas the Union'sbusinessrepresentative.Porter, during her "first few days back at St.Agnes,"talked to [DiDomenico]outside of the buildingwe talked about the decertification,the factthat there was a petition going around. . . [andthey both spoke to]anybody that came by[Porter]wanted to know who had signed the peti-tion;[Porter]asked certain employees . . ifthey had signed the petitionThe above activities by Porter and DiDomenico oc-curred "on the pavement leading to the entrance of theHospital," where employees "passed by to get to the en-trance."Shortly thereafter,as Porter further testified,Supervi-sor Capaldi faulted Porter for being on break"in the caf-eteria too long " Capaldi cautioned Porter that she "wasbeing watched"Porter protested that she "had just goneon break"and was not in the cafeteria"longer than 15minutes." Capaldi did not respond.Instead, Capaldi laterinstructedPorter that her "break time was beingchanged[to] 8 o'clock"and that her"lunch time wasbeing changed[to] 11"; that Porter "was being confinedto the department . . if [Porter]had to leave the de-partment [Capaldi] would have to go with"her; that Ca-paldi, inmaking the above changes, "was followingorders"; and that Capaldi would even have to accompa-ny Porter"to the bathroom.anywhere."Porternoted that later that same day-I [Porter]said that I had to go to the bathroom andshe [Capaldi]walked me there and waited outsideuntil I got done, and about an hour or so later sheasked me if I had to go, because she had to go to ameeting [and] would be out of the department.I said I would wait until I went home.Porter complained to the Union about her confinementand restriction.Union Representative DiDomenico, inturn, complained to management Consequently, aboutApril 7, the day after Capaldi imposed the above restric-tions,Porterwas no longer escorted to the toilet orbreak facilities.She was permitted to take her regularbreaks. She was, however, still confined to her depart-ment and escorted when she had to leave her department'In the past,Porter's 15-minute morning break was between 8 30 and9 15 a in and her 45-minute lunch break was between 11 30 a in and Ip m Previously,Porter did not "have to obtain approval from [her] su-pervisor before leaving"for breaks or utilization of the toilet facilitiesPorter's new morning and lunch break times new put her in the cafeteriawith"the nuns and administration," instead of with her coworkers ST. AGNES MEDICAL CENTER245for other reasons, such as, for example,when"we wentto physical therapy to restock the exchange card" or"pick up some contaminated needle boxes."Porter repeatedly complained to her coworkers abouther confinement and restriction.And, on April 13,Porter presentedmanagement with a "new doctor'snote" permitting her to"return to normal duties." (SeeG.C. Exh. 5.) Porter was then taken by Supervisor Ca-paldi to Director Robert Cauto, where they had the fol-lowing conversation:[Cauto] told me [Porter] that he was glad that thedoctor had lifted the restrictions, but in his opinionIwas a very nonproductive employee and I wouldbe better kept in the department.Porter, however, as she testified,was permitted to go"back to doing my regular duties" "after this decertifica-tion vote."Employee Omega Phipps witnessed coworker Porter'sconfinement.Phipps recalled that Supervisor Capaldihad "said that Carrie was not to leave the department... she was speaking to me and anyone else who wasaround at that time . . . she said to Carrie, do you haveto go to the bathroom because I have to leave the de-partment and Carrie's answer was no. . .she [Capaldi]said,I'm only doing what I'm told to do. . . "SupervisorEvelyn Capaldi testified that employeePorter, in the performance of her regular job duties,spent about half of "her time out of the department";that Capaldi did "know [Porter] was involved in someway with the Union"; and that about April 6, 1984, Di-rector Cauto telephoned Capaldi and they had the fol-lowing conversation:Q.Ms. Capaldi,isn't it true that on or aboutApril 6, 1984, you received a telephone call fromMr. Cauto regarding Porter?A. It might be the 6th, right.Q.Ms. Capaldi,during this telephone conversa-tion,Mr. Cauto told you that he had heard CarriePorter and Ronald James were engaging in election-eering for 1199C during working hours, is that true?A. True.Q. And he told you to restrict Porter to her de-partment and to keep track of every minute of hertime, is that true?A. Yes.Q. Now was Carrie Porter at work when you re-ceived those instructions?A.When I received them or she received them,sir?Q. When you received them?A. No, I wasn't at work when I received them.Q. You were not at work when you receivedthem?A. That's correct.Q. When did you relay the instructions to CarriePorter?A. The same day as I got the phone call.Q. And how did you do that?A. By phone.Q. Whatprecisely did you tell her?A. I don't remember the exact words, you know,except that she's to remain within the department.Q. And howlong was Carrie Porter confined tothe CSS Department?A. I don't know the exact day, sir, what time shewas released back out to the floors.But I'm sure it'sin the record somewhere.Q. Isn't it true that she remained confined to herdepartment until after the decertification election?A. I don'tknow if it was that long or not.Possi-bly. I really don't remember this far back.Elsewhere,Capaldi testified that she had met with "em-ployees in the department to discuss Porter'sconfine-ment."Capaldi claimed that she had told Porter's co-workers-who"were unhappy that[Porter]was beingkept within the department"-that Porter's confinement"was due to the doctor's note."However, as Capaldi ac-knowledged,Porter presented a second doctor's noteaboutApril 13 (G.C. Exh.5) and she was still "confinedto the department after [Capaldi]received the secondnote."Further,Capaldi admittedly had instructed em-ployee Phipps, "regarding...Porter's assignment onthe weekends," "just to keep her[Porter]in the depart-ment."Capaldi "may have" telephonedPhipps "on theweekends to see whether Porter had left the depart-ment."Capaldi "possibly might have said" to Porter,aboutApril5, that Porter "was being watched." And,Capaldi admittedlywas given "an order to follow[Porter] to the bathroom."22Capaldi identified R. Exhs 4,5,and 6 as earlier writeups, warnings,and related disciplinary action taken against Porter in September and De-cember 1983 and in early January 1984.Porter was then warned to "im-prove on your productivity,attitude and sick abuse"or risk "immediatetermination"Capaldi added-Porter "has had numerous problems up onthe floors over the years."Capaldi elsewhere claimed that when Porterreturned from sick leave during early April 1984, Director Cauto "toldme to keep her in the department on light duties . . as far as I knew, itwas because of the (doctor's]note."Cf Jt.Exhs 1,3, and 4.However,afterCapaldi received a second Doctor's note from Porter,DirectorCauto still"said to keep her on light duties "In addition,Elizabeth Sommers, a secretary for the Hospital, recalledan incident in early April when she was told on the telephone by em-ployee Ronald James that employee Porter"wanted to sign the petitionthat we had. .to decertify the Union."Sommers took a"break" to get"the petition";however,Sommers obtained a "blank paper"because she"did not want"Porter "to see the names." Sommers assertedly showedthis"blank paper"to another worker before attempting to get Porter tosign.Thereafter,when Porter was supposed to "sign,"Porter did notkeep her appointment.Sommers then questioned Porter about her failureto appear and Porter asserted that "the head nurse came along and scaredme" Sommers then checked with the head nurse and reported this inci-dent to Director Cauto Sommers had obtained some 60 to 70 signatureson the"petition."She recalled that about 110 to 120 employees hadsigned,admittedly"less than half'of the unit(Tr. 252)See also the testi-mony of Head Nurse Pat Orr and colloquy(Tr 256-261).DirectorCauto,no longer employed by the Hospital, did not testify.I credit the testimony of Porter as recited above.Porter impressed meas a credible and trustworthy witness Her testimony is corroborated insignificant part by the credible testimony of coworkers Phipps and James(noted in section 2). Her testimony is also substantiated by admissions byCapaldi On the other hand,Ido not credit Capaldi's testimony insofar asthat testimony conflicts with the above testimony of Porter.Capaldi didnot impress me as a reliable witness. Her testimony was, at times, incom-plete,vague,evasive,shifting,and contradictory Likewise,insofar as thetestimony of Sommers and Orr conflicts with the testimony of Porter, Ifind Porter's testimony to be more complete, candid,and reliable. And,Cauto,as noted,did not testify 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.The suspension of employee Ronald JamesEmployee Ronald James testified that he has workedin the Hospital'sanesthesia department for about 20years; that his normal work schedule is from 7.30 a.m to4:30 p.m; that he has been a union delegate since 1982"handling grievance complaints"for some 25 to 30 co-workers; and that, in the past, he has, without criticism,"sold raffle tickets ..in the hallways in the depart-ment" to employees and supervisors,and that his fellowemployees similarly have"attempted to sell" him variousitems James specifically recalled that, in the past, he hasdistributed raffle tickets to cafeteria personnel and, on atleastone such occasion,the supervisor observing this"didn't' say anything." Further, coworkers have givenJames items to distribute to other employees.On the morning of April 18, following the filing of thedecertification petition,James entered the Hospital's caf-eteria to have breakfast before starting his shift. Jameshad with him a bundle of 40 or 50 union pamphlets thatwere to be given to another union delegate. Jameshanded this bundle to cafeteria worker Rose Gerace and"told her to give this to her delegate"-Louella Wil-liams.Gerace was working the food line at the time and"she took the literature and gave it to her supervisor"-Ann Regan James recalled. .then,as I picked up my breakfast,Isee her[Regan]with the literature.I told her it was not forher. . . . Then she told me she would give themout. I said you don'thave to give them out .. .they were for the delegate . . for Louella Wil-liams..Then she gave me all the literatureback. . .I proceeded through the line and paid formy breakfast.Later that same afternoon,James was summoned tothe personnel office and,there, told by Assistant Person-nel Director Anthony DiBartolo.You [James] should be fired,. . . . You were dis-tributing literature inside the cafeteria.And I[James]said I was not distributing literature in thatcafeteriaItoldRose to give it to her delegateThen he[DiBartolo]said. . .we are not going tofireyouWe're going to suspend you for threedays.James was then "escorted" "out of the building" by a"guard."James later related this incident to his fellowemployees 3Ann Regan testified that she had worked at the Hospi-tal for the Whalen Food Service; that her title was "foodservice manager",and that during April 1984,she wit-nessed employee James give employee Gerace "a pile ofpapers" and say, "here hand these out." Gerace,in turn,"handed them" to Regan Gerace was working the9 James also witnessed Supervisor Capaldi "talking to the supervisor inthe operating room" while Capaldi"was standing by the bathroom doorThe operating room supervisor wanted to know why [Capaldi]was standing there [and Capaldil said she had to escort Carrie Porter tothe bathrooma lot [of] personnel were standing in the door [at thetime] " See sec 1, supracounter line at the time James, assertedly,then said toRegan,"You are a supervisor,those things do not belongto you, I want them back." Regan gave them back be-cause "I was very afraid and I felt threatened."Reganunderstood that these pamphlets"were given to a Unionperson to pass out to other Union people in my depart-ment " Regan, assertedly,was "upset"and reported theincident to Executive Vice President Thomas Callaghan.Regan acknowledged that it only took some 5 to 15 sec-onds "for Rose to take the papers and hand them to"her.Assistant Personnel Director Anthony DiBartolo testi-fied that he and Vice President Callaghan "were decid-ing what to do with Ronald James because he was hand-ing out literature in a work area. ..According to ourguidelines,we suspended Ronald James" (Cf it. Exh.23.)The Employer's "Guidelines For DisciplinaryAction."DiBartolo told Jamesthat he [James] handed out literature in a work areaand that he would have been terminated becausethere was a work stoppage, however, because of hislongevity we suspended him for three days.ExecutiveVice President Thomas Callaghan testifiedthat he made"the decision to discipline Mr. James." Cal-laghan claimed that he had been told that James"snatched the material"from Regan. Callaghan,citingthe collective-bargaining agreement, also claimed thatJames had "caused a work stoppage."Callaghan thencitedother prior"incidents"involving James 4 Cal-laghan further testified:Q.AfterMr. James' suspension was over, andafter the [decertification] election,there is a stipula-tion that a grievance was filed and that Mr. James'grievance was settled Can you tell me why it wassettled?A Upon a review of the facts in a much cooleratmosphere,I realized that I had been unjust, so Ifelt that properly he should be reinstated with histhree days.54According to Callaghan,James,as union shop steward,had said tocoworkers in the operating room,"These people have been cut to a 35-hour weekwhen our 35 hours is up we leave"Thus, according toCallaghan, James "hintedveryseriously that this was going to happenright in the middle of procedures or whatever "5This settlement"was without prejudice"to the Union's "right toargue that the suspension of James was an unfair labor practice " Jt Exh1,p 4 In the settlement,James would still receive an "oral warning "See Jt Exhs 1, 5, 6, and 7 Cf Jt Exh 23,the Employer's "GuidelinesFor DisciplinaryAction "Employee Ronald James, as well as employees Carrie Porter (Tr 49-51),Catherine Hilbert (Tr 95-98), Michele Holmes (Tr 106-108), EthlynChambers (Tr 135-138), and Crystal Colazzo (Tr 144-147) testified thatthey had distributed candy, raffle tickets,and related items inside theHospital often in the presence of supervisors Callaghan acknowledgedthat "employees have been observed passing out nonwork related materi-al such as raffle tickets in the Hospital" and,assertedly, "they have beentold to stop it" (Tr 21) As stipulated, however (Tr 15), "since January15, 1983,Respondent has not disciplined or discharged any employee fordistributing literature or other items in the Hospital with the exception ofRonald James,who was suspended on April 18, 1984 "Icredit the testimony of James as recited above James impressed meas a truthful witness His testimony is corroborated in significant part byContinued ST AGNES MEDICAL CENTER2473.The warning to employee John MobleyEmployee John Mobley has worked for the Hospitalfor 4 years as an escort.His supervisor is Clyde Sams.Mobley testified that about 6 or 7 days before the decer-tification election,I [Mobley]was coming to work with some[Union]literature. . .to distribute it on my lunch hour .. .and I had brought them in a half hour earlier andput them in a plastic bag . . . I took them to Iso-topes. . .and asked the IsotopeTech . . .if it wasallright to keep them in there.She told me it wasallright and I put them in the bottom on the lowlevel of[supervisor]Dalton's . . . desk.And fromthere I went back to work.Mobley explained that he believed that the plastic bagwould be "safe"in the Isotopes section.Later,Mobleywent back to retrieve his plastic bag and it "wasn'tthere."Mobley inquired and was ultimately advised that"they gave them to Mr.Sams."Mobley then went toSams' office;"knocked on the door";and observed thatSams "wasn't there" and"my literature was sitting thereon a couch."Mobley "picked it up and...took themback out." Shortly thereafter,Sams summoned Mobleyto his office,and they had the following conversation:He [Sams] had asked me [Mobley]where is theliterature,the bag that was sitting on his couch. Ihad told him I had took them, took them upstairsbecause they had belonged to me. . . Then heasked me, well what did you do with them? And Itold him I had took them upstairs.So he asked mewhat am I doing in his office.I told him I came to,you know,to see him about the literature. Hewasn't there.So I had took them because I didn'tsee the harm.And after that he had told me, well,what do you plan to do with them.Ihad told himdistribute them on my lunch time I will. So he hadtold me well,-I think he had told me-after I hadtold him I was planning on distributing them on mylunch period,he had told me, well,you knowyou're not supposed to be doing that.So I asked him, what do you mean. He said, youknow,passing out literature on your working time.So I had told him that it wouldn'tbe on my work-ing time.Itwould be on my lunch period to passthem out,what I mean was to pass them out to theescorts that are in the department,the other nine es-corts. . . . After that, then he had told me, well, Ihold youresponsible if I had seen any of themaround.So I had told him I don't think you couldbecause I no longer have them now, and took themto another Union member and gave them to her. Sohe had told me, well,you have heard what I said. IfI see any of them around,then I will hold you re-sponsible.And I just threw my hands up and justleft back to the department.Mobley did not distribute the flyers because, as he ex-plained,hewas afraid that he would get into "hotwater."Mobley related this incident to his coworkers.ClydeSams is supervisor in the escort department.Sams testified,inter alia,that he had faulted Mobley forgoing intohis officeand gettingthe "pro-Union"litera-ture.He instructed Mobley:"You can't take that withyou . . . it was work time." Sams assertedly stated toMobley:"That can be distributed on his[Mobley's] owntime but not on Company time."Elsewhere,Sams ac-knowledged that the plastic bag involved was not trans-parent;that he had "looked inside";and that "it wouldhave made"some "difference"if the plastic bag had con-tainedinstead,forexample,"somebody'srunningclothes."e4.TheEmployer's request that employee EthlynChambers distribute antiunion literature;SupervisorDiane Plotkin's statements to employeesEmployee Ethlyn Chambers is a nursing assistant atthe Hospital.Chambers testified that during the weekendpreceding the decertification election,Supervisor SandraStanley approached her "at the nurses station" in theHospital,and Stanleyput [the antiunion]literature right on the ledge atthe nurses'station,and said. . .take one for your-self and distribute the rest for the other girls.Chambers"scanned it" and"walked away."SupervisorSandra Stanley testified that she had been "asked to giveout literature to employees on an individual basis" andthat"on one occasion"she passed out the flyers to"maybe 50" employees.Stanley insisted that she "didthe credible testimony of Porter,Hilbert,Holmes,Chambers,and Co-lazzo.His testimony is also substantiated by admissions of Regan,DeBar-tolo, and Callaghan Insofar as the testimony of Regan,DeBartolo, andCallaghan differs with the testimony of James, I find on this record thetestimony of James to be more complete,forthright,reasonable,and reli-able. I do not find Regan to be a reliable or trustworthy witness.In par-ticular, her claim that James caused her to feel"threatened"is not sup-ported by the credible evidence of this record.Regan,in asserting thatshe "felt threatened,"was, in effect,attempting to bolster the unreliableand shifting testimony of both DiBartolo and Callaghan-that is, that dis-ciplinary action was taken against James because he threatened Reganand/or caused a work stoppage James was not distributing union litera-ture in the cafeteria.He did not cause any work stoppage. And, he didnot threaten Regan.I therefore reject as incredible the incomplete,shift-ing, contradictory,and unreasonable assertions by DiBartolo, Callaghan,and Regan for their disciplinary action against James.As discussedbelow,James, like Porter,was being discriminated against in an attemptto discourage his union support6 I credit the testimony of Mobley. He related in detail his encounterswith Sams regarding his enclosed"bag" of union literature,as recitedabove,and regarding his postelection evaluation,as recited in sec B,2,below.And, although Mobley has had a limited formal education, his tes-timony was complete,forthright,and candid.He impressed me as a truth-fulwitness.I do not,however,credit Sams His incomplete,shifting, andgeneral attempt to reconstruct his preelection instructions to Mobley interms of a more limited and lawful no-distribution rule are not supportedby the credible evidence of record.Sams did not impress me as a reliableor credible witness.He was,as discussed below,attempting to discourageMobley from engaging in protected prounion activity by threatening to"hold"Mobley"responsible"ifhe"saw any" of the union literature"around," despite Mobley 's insistence that he would only distribute "onmy lunch time." Likewise,Mobley credibly related how Sams admon-ished him after the election that the Employer, "as far as layoffs wouldbe coming up. . .won't be going by seniority,"and Mobley"may notget another evaluation."Ido not credit Sams' general denial of such"discussions." 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot" "ask any employee to help " Stanleywas uncertainwhen this incident took place "in relation to the elec-tion" or when "the election was."Employee Michelle Holmes was previously employedby the Hospital as a physical therapy aide and workedunder Supervisor Diane PlotkinHolmes testified thatabout 5 days before the election, Plotkin met withHolmes in an office, and thereDiane [Plotkin] did most of the talking She had abunch of documents that she said she got from Ad-ministration showing what the Union had not doneforUnion employees and why I [Holmes] shouldvote no against the Union .And she also askedme how did I feel about what was going on be-tween the Union and the Hospital And I didn'tanswer her. . . . Oh, yes, I did, I said, I'm tired ofhearing the same thing over and overagain,becausewe had so manymeetingsin the past.twoweeksshewas having meetings all the time. . She [Plotkin] asked me other questions. Sheasked me, well, Michelle, tell me the Union's side ofthe story.Ididn't answer her .I askedher about the meetings, when [sic] where theygoing to stopEmployee Holmes further testified that Supervisor Plot-kin had conducted a preelection meeting of the physicaltherapy aides "on the Monday before the election." Theaides'hours, according to Holmes, had been reducedfrom 40 to 35 hours per week in early 1984 SupervisorPlotkin, at this meetingtold us [the aides] that the lawyer said, the lawyerfor the Hospital, that things looked good for theHospital and, after the election was over, our hourswould be restored [See stipulation, Jt. Exh. 1, p. 4.]Former Supervisor Plotkin denied questioning Holmes.Plotkin also claimed that at a meeting employee RoseSimkiss had "asked me if it was possible if the Union wasdecertifiedmight that enable them to regain their 40hours." Plotkin assertedly responded: "I didn't see thatthe Union had anything to do with that." Rose Simkiss,stillemployed by the Hospital, similarly claimed thatPlotkinwas asked, "If the hours were going to be re-stored and she said it had nothing to do with the Union."Simkiss explained that she was"against the Union" andhad signed the decertification petition Simkiss could not"remember" "if there were any other questions otherthan [her] question about the restoration of hours"-"there may have been but I don't recall "''On this record, I am persuaded that Chambers has credibly and can-didly related Stanley's attempt to get Chambers to distribute anhumon lit-erature to"the other girls " I do not credit Stanley's general denial Like-wise, I find here that Holmes has credibly and fully related her preelec-tion encounter with Plotkin I am persuaded that Plotkin,in implement-ing the Employer's antiunion campaign,handed"a bunch of documents"to Holmes and pointedly asked the employee "how did I feel about whatwas going on between the Union and the Hospital" and "tell me theUnion's side of the story " On the other hand, I do not credit Plotkin'sdenial of this interrogation Plotkin did not impress me as a reliable orcandid witness In addition,Ialso credit Holmes'recollection that Plot-kin had informed employees that "the lawyer for the Hospital [said] that5The Employer's no-solicitation and no-distribution rulesGeneral Counsel's Exhibit 3 is the Hospital's "Employ-ee Performance Appraisal" form. This form contains a"Uniform Code Of Rules For Employees," includingrule 22, that provides that the "Unauthorized solicitationof employees, patients and visitors at St Agnes Hospitalpremises for any purpose" is a "cause for suspensionand/ordismissal."ExecutiveVice President ThomasCallaghan testified that this "evaluation form" is given toeach employee every year and the employee is requiredto sign the form This form and practice have existed atthe Hospital for atleast10 years Elsewhere, Callaghantestified that in 1979[W]e felt that we needed to have a much more spe-cific rule than [G C Exh 3, rule 22]; that was tooconstraining, and we put forth a more formal policyand much more broader ruleRespondent's Exhibit 2, according to Callaghan,is this"much more broader rule."8Callaghan, however, ac-knowledged that (R Exh 2), quoted supra, is containedin the Hospital's"policy manual" at the nurses'stations,and department heads' offices,"but is not.given outto the employees. . .",the "employees are free to lookat it if they choose";and employees have not"been toldthat they are to disregard any rules" on the back of(G.C Exh.3),which is given to them"every year."In addition,Callaghan testified as follows-Q. Mr Callaghan,during the existence of the col-lective bargaining agreement between the Unionand St.Agnes, was there any other policy concern-ing solicitation, specifically in the context of union-izing?things looked good for the Hospital and, after the election was over, ourhours would be restored " Cf Jt Exh 1, stipulation, p 4, par 8 Also seeitExh 32, where Sr Clarence later explained that the union contracthad "terminated", a wage increase "became effective", "We are commit-ted to restoring the 40-hour work week as soon as feasible", and "con-gratulations on your regained freedom"Ido not credit the assertion byboth Plotkin and Simkiss, both opposed to the Union, to the effect thatPlotkin had answered a question by Simkiss at an employee meeting byresponding that restoration of the hours "had nothing to do with theUnion "Moreover,as discussed below in sec B,1, I also find that Holmes hascredibly recalled how Plotkin later explained to the employees after theelection that the Employer would deduct union dues, "but we would bereimbursed " Colazzo credibly corroborated in part of Holmes' testimo-ny I do not credit Plotkin'sgeneral and vague assertion that she had ap-prised employees that "there was a possibility that those dues would bereturnedtherewas some kind of litigation " See also Jt Exh 33,quoted in sec B,1, infra8R Exh 2, dated October 11, 1976, and revised February 9, 1979, andOctober 1, 1981, provides, in partSolicitation of employeesby nonemployees or distribution ofliterature by employees is prohibited during work time and in anypatient carearea at all timesWork time means only those periodswhen the employee is engaged in performing his/her work tasks anddoes not include lunch breaks or other authorized breaks In addi-tion, distribution of literature by employees is prohibited at all timesin any work areasAn employee who is on his/her free time or break may not solicitor distribute literature to employees who are working ST AGNES MEDICAL CENTER249A Yes, there was The collective bargainingagreement has a no solicitation rule in itQ And just for the record, I am handing you acopy of.Joint Exhibit 2. And if you could statefor the record where that provision is found?A. Article VI, paragraph 1Q Now, how long was Article VI, paragraph 1in effect?A For the two years that the agreement was ineffectQ.And when the collective bargaining agree-ment expired, what policy then was in existence?A.We went back to this [R Exh. 2] Well, thisalways stayed in effect for the nonbargaining unitemployees.Q Now, Mr Callaghan, under the rules that wehave explained, I am talking about since 1979, Re-spondent Exhibit 2, Joint Exhibit 2, under theserules, as you interpret them, what would be thestatus of an employee who solicited for Union sup-port in a nonwork area or a nonpatient care areaduring nonwork time9 What would be the status ofthat?A Perfectly legitimate 9And, as Callaghan acknowledged, the annual "evaluationform" containing rule 22 (G C Exh. 3) was still utilizedwhile the collective-bargaining agreement was in effect.Callaghan, in his prehearing affidavit (Tr. 17, 21), hadstatedIt is the policy of the Hospital not to permit the dis-tribution of nonwork related material without priorapproval of the Administration . . .At the hearing,however, Callaghan claimed that he hadbeen"mistaken"and it is "not totally" "the policy of St.Agnes not to permit the distribution of nonwork relatedmaterial in the Hospital without the prior approval of theAdministration"He cited both the "clause in the con-tract" and"certain policies concerning the nonsolicita-tion rules of the institution" (Tr 17). (Cf G C Exh. 3;R. Exh.2,and Jt Exh 2)Also see the testimony per-taining to employees James, Mobley, and Porter and theEmployer's implementation of its no-solicitation/no-dis-tribution policies, discussed supra to9Art VI of the collective-bargaining agreement (Jt Exh 2, p 7), pro-vides, in partNo employee shall engage in any Union activity, including the dis-tribution of literature, which could interfere with the performance ofwork during working time or in woik areas of the Employer at anytimeOrdinarily,Union activity during working time shall be re-stricted to meeting with St Agnes [Management] at mutually agreedupon timesAll other Union activity, of any type or descrip-tion, shall be conducted outside employee working time and outsidework areas10Much of the pertinent evidence summarized in this section is undis-puted Callaghan, as noted, has admitted certain actions by the Employerand certain prehearing statements by him However, on this record, Cal-laghan's assertions that, inter ilia, he was "mistaken" in his prehearingaffidavit and that an employee could solicit union support in a nonworkarea or nonpatient area during nonwork time are conclusionary, contra-dictory, shifting, and unreliable In short, I find Callaghan to be an unre-liablewitness except to the extent that he has admitted the above-recitedpertinent acts by his Employer6 The Employer adopts disciplinary guidelinesJoint Exhibit 23 contains some seven pages of "Guide-linesFor Disciplinary Action" that were, according toExecutive Vice President Callaghan, "promulgated" onFebruary 15, 1984. Callaghan recalled that they [theGuidelines]were distributed to the supervisors with anexplanation . . . to present them to their staffs and to askthe staffs to sign a document that they had seen them.Callaghan, however, when shown documents containingemployee signatures (R Exh 3), acknowledged that theHospital's records "are not very perfect at all" and, "thiswas really at the discretion of the supervisor . . . somecould have been on vacation and got around to doing it[at] a later date . . . and I just don't knowCallaghan testified.Q. Can you tell me how many, going from- Feb-ruary 15th, or actually February 1st to the expira-tion of the collective bargaining agreement, couldyou tell me how many, if any, complaints you re-ceived from the Union concerning these rules?A. I don't recall any.Q Was there bargaining with the Union beforethe promulgation of these rules?A. NoQ. Can you tell me why there was no bargaining?A. We didn't feel we had to.Q And why was that?A.We have Management Rights [clause] withinthe contract which we felt clearly allowed us to dothis kind of thing.Under these "DisciplinaryGuidelines,"employeesabsent without authorization for 2 successive days weresubject to discharge. Employees absent 5 days in a 12-month period were subject to a warning The collective-bargaining agreement provided, inter alia, that "seniorityshall be broken when an employee . . . is absent for 48hours without notifying St Agnes unless the employeepresents an excuse acceptable to St. Agnes." (Art. IX.)The agreement also provided that "an employee willearn 10 days sick leave per year" and "may accumulateunused sick leave up to a maximum of 60 days." (Art.XXI) Callaghan explainedQ Now, would you turn on page 6 of Joint Ex-hibit 23,which is the work rules, the disciplinarywork rules. Perhaps if I hand it to you, it will beeasier. I call your attention to the section whichtalks about unauthorized absence for more than twodays.A Yes.Q You are familiar that at that time in February1984, the Union contract [Jt. Exh 2] was in effect,were you noteA. Yes, I was.Q. And in the Union contract it permitted em-ployees to be absent in excess of 48 hours with anexcuse, isn't that true?A Yes.Q. So, this was a difference than the collectivebargaining. 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA. No. I believe-well, I would have to go backand review the CBA more fully in terms of that.We made an effort certainly not to be in contradic-tion to the CBA.Q. By CBA, you mean the collectivebargainingagreement?A. Collective bargaining agreement.Q. Do you know how many days of sick leave ayear employees accrue under the collective bargain-ing agreement?A. No, I do not.Q If I tell you that it was 10 a year, and theywere permitted to accumulate up to 60 during thecourse of their employment, would that refreshyour recollection?A That's fine.Q. That's not inconsistent with your memory?A No.Q.With regard to the work rules on absenteeism,Icall your attention to the statement which showseight absences would be grounds for discharge foran employee within a year. Do you see that?A. Yes.Q.And would that have affected an employeewho used their 10 days of sick leave in the courseof the year that they were entitled to accumulate[under the contract]?A It possibly could.Q.Did you discuss that with the Union whenyou proposed that change?A. No, we did not.Q.And that was to be effective February 15,1984?A That's correct.Q. I take it you did not send a copy of these newwork rules to the Union organizer, Ms. Di Tomaso?A. No, we did not.The "Management Rights" clause of the contract (Jt.Exh. 2, pp. 2-3) provides that the Employer "retains thesole right . . . to promulgate working rules and regula-tions" "except where expressly abridged by a specificprovision of this Agreement "117.The Employer fails to make fringe benefitpayments under the contract and limits the Union'saccess to the facilityaThe fundsArticle XXVI of the collective-bargaining agreementbetween the parties (Jt. Exh 2, pp. 25-26) provided for"trainingand upgrading" of the unit employees. Asnotedsupra,District 1199 and Local 473 were jointlycertified to represent the unit employees. (See Jt Exh." The pertinent evidence summarized above is by-and-large uncontro-vertedFurther, Callaghan has essentially admitted the sequence pertain-ing to the Employer's unilateral adoption of disciplinary guidelines andits impact on or conflict with the Union's outstanding contract However,beyond these admissions, as discussed supra, I regard Callaghan as an un-reliable witness in view of his evasive. contradictory, shifting, and incom-plete testimony1.)The bulk of the some 270 unit employees were Dis-trict 1199 service employees. Some 20 remaining unitemployees were Local 473 maintenance workers TheHospital, effective July 4, 1983, was required under thecontract to "contribute to the Philadelphia Hospital &Health Care District 1199C Training And UpgradingFund .one percent of the gross payroll ofall employ-ees in the bargaining unit covered by this Agreement . . . .Together with the periodic payments herein provided. . St Agnes shall submit regular monthly reports." Inaddition,articleXXVII (pp 26-27) provided for a"group legal services fund." The Hospital, effective Jan-uary 1, 1984, was also required to "contribute five centsper hour for each hour paid for'all employees covered bythis Agreement. . to a jointly administered group legalservices trust fund to be known as the District 1199CNational Union Of Hospital And Health Care EmployeesGroup Legal Services Fund ..Such payments shallbe made on the previous month's payroll .. . . Togetherwith the periodic payments herein provided . . . . St.Agnes shall submit regular monthly reports." [Emphasisadded.] As the parties stipulated (Jt. Exh. 1, pp 4-6):The monthly contributions and reports to bothFunds were required to be made by the last day ofthemonth following the month in which payrollwas reported.BecauseRespondent failed to makecontributions and furnish reports on behalf ofallemployees in the bargaining unitto both Funds forthe months of April, May and June 1984, the Unionfiled grievances Joint Exhibit 8 is a grievance filedby District 1199C on June 25, 1984, regarding Re-spondent's failure to make contributions and furnishreports to the Funds for the months of April, Mayand June 1984. Joint Exhil5it 9 is a grievance filedby District 1199C on May 4, 1984, regarding Re-spondent's failure to pay benefits formaintenanceemployeesto the Legal Services Plan and the Train-ing and Upgrading Fund from January 1, 1984, andfrom July 4, 1983, respectively.On July 1, 1984, Respondent made contributionson behalf ofservice employeesonly for the months ofApril and May 1984, to the respective Funds, butdid not furnish the reports until July 18, 1984. JointExhibit 10 is a lettersentto Edward McLaughlin,Respondent'sDirector of Personnel, from NoraKessenich, Secretary-Treasurer of District 1199C,on July 18, 1984, regarding contributions to theFunds formaintenance employeesItwas receivedbyMcLaughlin. To date, no contributions havebeen made for any period on behalf ofmaintenanceemployeesto either FundOn November 30, 1984, the District 1199C Train-ing and Upgrading Fund and the District 1199CGroup Legal Services Plan initiated action in theUnited States District Court for the Eastern Districtof PennsylvaniaagainstRespondent as Civil ActionNo. 84-5882, seeking contributions on behalf ofallemployeesfor the month of June 1984, andall main-tenance employeesfrom July 1, 1983 and January 4,1984, to the respective Funds. On January 22, 1985,Respondent forwarded a check in the amount of ST AGNESMEDICAL CENTER$2,577.44 to the Training and Upgrading Fund, and$1,452 03 to the Group Legal Services Fund forcontributionsdue forserviceemployeesfor themonth of June 1984 Thereafter, the payroll recordsfor June 1984, were furnished by Respondent to therespective Funds Joint Exhibits 11-12 are lettersbetween Respondent lawyer Frank Sabatino andGafni regarding those payments on January 22,1985, and January 25,1985, respectively.Respondent has made no contributions and fur-nished no reports either to the District 1199CTraining and Upgrading Fund or to the District1199C Group Legal Services Fund for any monthfor any employeesince July 1, 1984. Respondent didnot give the Union prior notification that it wouldnot submit contributions and reports to these Fundsfor any month after July 1984,and did not bargainwith the Union about its contributions and reportsto the Funds before deciding not to make any con-tributions and furnish any reports for the monthsafter July, 1984. [Emphasis added.]Robert Feulner, secretary and business representativefor Local 473, testified that during contract negotiationspertaining to the above funds, there was no "discussionof which employees would be covered" by the funds;"he assumed they all would be"; he later learned that"Local 473members were not being provided with thebenefits of these two Funds"; he then met with hospitalpersonnel director,Edward McLaughlin,about May 23,1984, andIexplained that we were going to counter with agrievance..I told him that our attorney said thatwe could go along with 1199C since it was a pointcontract. .[McLaughlin]said there was no prob-lem that it would be taken care of or paid.See also the testimony of employee Clifford Johnson (Tr.70-71).ExecutiveVicePresident Callaghan claimed(Tr. 188-190), "we could not comprehend why we would sendmonies to1199C for473 membersthat didn't seemquite apt to usinasmuch as they [1199C and 473]had a split of their own doing in terms of dues", there-fore,"We did not pay the other. .111212 See also the stipulation in Jt Exh 1,pp 7-8,pertaining to the Hos-pital'scontractual obligation to remit to the Union on a monthly basisnames and certain other data of new unit employees and terminated unitemployees,and the Hospital's failure to do so Assistant Personnel Direc-tor DiBartolo generally asserted,inter aliaIn July of 19831did not hand in any more reportsIwasnever asked for them I thought that it was just too much of a cleri-cal job,that the Union did not want them any more [Tr 263-264 ]The evidence summarized above is for the most part stipulated and un-controverted I credit Feulner's related testimony pertaining to contractnegotiations and the Employer's later assurance to Feulner that the fundcontributions"would be taken care of or paid"Feulner's testimony wasin part corroborated by the testimony of Johnson Feulner was a forth-right witness and I find him to be a reliable witness On the other hand, IrejectDiBartolo's and Callaghan's vague,incomplete,unclear,and belat-ed attempts to justify the Employer'sfailure to comply with the clearcontractual language as incredible I am persuaded instead, on thisrecord, that management was engaging in this unilateral conduct as partbUnion access251In addition,articleVI of the collective-bargainingagreement(JtExh. 2, p 7) provides.Representativesof the Union, after firstreportingand receiving permissionfrom thePersonnel Direc-tor orhis duly authorized representative,shall havereasonable accessto St. Agnes for the purpose ofadministering this Agreement.A Union delegate in-tending to go to a departmentother thanthe one herepresents mustreceivepermission from his Depart-ment Headto leave thedepartment in which heworks and the permissionof theDepartment Headof thedepartment he is entering.Suchvisits shallnot interfere with the operationof St. Agnes. Per-mission willnot beunreasonably deniedFurther, article VI also states that the Hospital "shallprovide an enclosed bulletin board outside the cafeteriaarea,which shall be used for the purpose of posting no-tices pertaining to Union business "Union Representative Patricia DiDomenico testifiedthat, in the past, when she had attempted to obtainaccess to the Hospital,"there was a security guard sta-tioned in the entrance. .Iwould check in with him orher and they called personnel";she was not "required orever told" to "give advance notice"; she was neverdenied access, there was never any "limitations" onwhere she could go; and[I]f I in fact had told Mr.McLaughlin that I wasgoing to the nursing floors or perhaps the cafeteria..there are other departments and areas whichyou pass through..if I saw members I stoppedand talked.DiDomenico added:Sometimes I would arrive just a few minutes before[a]grievance hearing . . . there were other occa-sionswhere I would in fact arrive several hoursearlier, taking that time to visit with the member-ship in the cafeteria and then going into the griev-ance hearings laterLikewise,HospitalPersonnelDirectorEdwardMc-Laughlin,recalledthatunion representativeswere"granted permission"to enter the Hospital"for griev-ances and visiting employees in the lobby or the cafete-ria."And,as for the union bulletin board as provided inthe contract,McLaughlin recalled that this bulletinboard was"right outside the cafeteria.in a glass case. . . and 1199C had a key to the'glass case." Union Rep-resentativeDiDomenico noted that the Hospital, in thepast,"never discussed" "limitations on what .. . couldand could not"be put up by the Union.Union Representative Cheryl Feldman testified thatabout April 10, 1984, she and Julio Paganof its effort to defeat continued representation of the unit employees bytheir certified Union 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDentered St Agnes Hospital and went to the securityguard to let him know that we were the Union rep-resentatives and that we wanted to enter the cafete-ria to have lunch with some of the employees . .[The chief of security] told us that we were not therepresentatives for the Union, and would not let usenter the buildingFeldman and Pagan "insisted that in fact we were therepresentatives from the Union", "employees who knew"Feldman and, Pagan gathered to "ask us what was hap-pening"; and "we told them we were being refused per-missionto go to the cafeteria and have lunch with theemployees."Ultimately,Hospital officialsMcLaughlinand DiBartolo appeared, and they announced that "onlyone representative could go into the cafeteria " Feldmanprotested to McLaughlin "that there was a problem withCarrie Porter" being escorted to the bathroom "a griev-ance by one of the employees." In response, McLaughlin"denied that it was happening with Porter and kept onrepeating that only one person could go into the cafete-ria."A crowd of some 25 to 30 people had "gathered."They "weren't making a lot of noise . . . although someof the delegates were saying . . they're our Union rep-resentatives .why can't they go into the cafeteria. . . and asking what's going on with Carrie Porter."The police were summoned In the meantime, Feldmanand Pagan went to the "coffee shop" and there discussedPorter's complaint with McLaughlinMcLaughlin statedto the union representatives. "He didn't believe thatCarrie was being escorted to the bathroom and, even ifshe was, he'd make sure that he stopped it." The unionrepresentatives spoke to other employees and "decidedto leave."13Union Representative DiDomenico similarly recalledthat about May 1, she attempted to enter the Hospital,"therewere grievances scheduled for that afternoon";"so I took the opportunity to come to the institutionearly and visit with the membership and talk in the cafe-teria andgo around the institution." Hospital representa-tive,McLaughlin, then notified DiDomenico "that I wasnot permitted into the institution that day until such timeaswe had official business, which was grievances laterthat afternoon " DiDomenico "protested " McLaughlinhad not given DiDomenico any advance notice that "hewas going to limit [her] access to the Hospital [and] shecould only come in to handle grievances or attend griev-ance hearings."141' Feldman, as she further testified, attempted to enter the building andproperty about two or three times after the above incident The securitychief "would come and take us away " Cf the testimony of AssistantPersonnel Director DiBartolo (Tr 265-274, 277-281) See also the testi-mony of employee Louis Lalh, pertaining to an attempt by a union orga-nizer to leaflet employees in the kitchen (Tr 367-368), and the relatedtestimony of employee Joann Scruggs (Tr 440-442 )i4McLaughlin claimed,inter alia,that he limited union access to theHospital because of "several incidents " About April 3, "Pat and Juliocame inIdidn't even know they are in the buildingand theyare giving outliterature in the building "McLaughlin was "very dis-turbed " The next incident cited by McLaughlin was about April 9 Hegenerally recalled the "big commotion" when two union representativesattemptedto enter the facilityHe recalled or had been told about "otherincidents " See Tr 409-411McLaughlin claimed "When all this washappeningIdecided I am not going to let them in the buildingPersonnel Director McLaughlin identified (G.C Exh.6) as literature "posted on the Union's bulletin board"during "very early May." McLaughlin "felt" that (G.C.Exh 6) "contained material misrepresentations regardingtheHospital's position," namely, "they [the Hospital]mean to get rid of the Union." McLaughlin therefore"removed" (G.C. Exh. 6) and "changed the lock."McLaughlin gave no advance notice to the Union; how-ever, he later apprised Union Representative DiDomen-ico that he had "changed the lock on the bulletin board"and he was "not going to give her a key"-"she wouldhave to come to [him] and request permission beforeposting anything on the bulletin board."1eB. The Hospital's Postelection Conduct1.The Hospital removes the Union's bulletin boardand fails to remit union duesThe decertification election was held on May 16, 1984On the next day, May 17, Personnel Director McLaugh-lin "shut down the Union bulletin board", he "took thematerial off"; and put up a "photo." McLaughlin testi-fied:Q. You felt you could simply ignore the contractafter the election?A. I made a mistake there, yes sir.Article IV of the collective-bargaining agreement (Jt.Exh. 2, pp. 4-6) provides for "check off." The Hospitalwas required, inter alia, toremit to the Union by the20th day of each month all dues andinitiationfees de-ducted from employee wages the preceding month to-getherwitha listof employees from whom the duesIconfined it to grievances " McLaughlin, as noted below, also changedthe lock on the bulletin board on May 2 and removed the bulletin boardon May 17 Further, McLaughlin acknowledged that Union Representa-tive Ford attempted to enter the facility on May 10 "to discuss a griev-ance " He claimed that there were no "grievances on file " He later ad-mitted that a grievance had been filed on May 4 and could not "recall""others "15Union Representative DiDomemco, accompanied by Union VicePresident Donna Ford, later entered the Hospital to request permission topost literature on the bulletin board Ford, while waiting, entered the caf-eteria for a cup of coffee She was ordered to leave the building by asecurity guardMcLaughlin, however, indicated to DiDomenico, in re-sponse to her request to go into the cafeteria,he would escort ushe would shut down the line if we pushedour way into the cafeteriaDiDomemco and Ford left the HospitalIcredit the testimony of DiDomemco and Feldman as recited aboveTheir testimony is in pertinent part mutually corroborative of the Em-ployer's attempt to limit union access at the Hospital Their testimony isin significant part substantiated by admissions by McLaughlin and DiBar-toloThey impressed me as credible and trustworthy witnesses On theother hand, as recited above, McLaughlin and DiBartolo did not impressme as reliable witnesses Their testimony was at times vague, incomplete,contradictory, and evasive In particular, I do not credit the Employer'sassertion that union access was limited here in response to and because ofunion misconduct instead, as discussed below, I reject this assertion asan afterthought advanced to justify the denial of union access to the Hos-pital under its contract and existing practice Further, I note the limitedtestimony of both Scruggs and Lalli And, on the entire record, I am per-suaded that DiDomenico and Feldman have more completely and forth-rightly related the pertinent sequence and, insofar as their testimony con-flictswith the testimony of McLaughlin, DiBartolo, Lalh, and Scruggs, Ifind the former witnesses' testimony to be more complete and reliable ST AGNES MEDICAL CENTER253and/or initiation fees had been deducted Executive VicePresident Thomas Callaghan testified that "we were de-lighted" at the results of the election", "people hadindeed expressed their opinion that they no longerwanted the Union", "essentially we felt we were underno obligation to bargain with the Union", andI think I have a sense of feeling that after the elec-tion therewas a general consideration that thepeople no longer wished to pay dues to the Unionbecause they have dust said they no longer wantedtocourt of competent jurisdictionYou shall be in-formed of all developments as they occurFormer employee Michelle Holmes testified that the"day after the election . . we had a .staffmeetingin the physical therapy gym." ThereRose Simkiss asked Diane [Plotkin, the supervisor,]would we have to pay Union dues for the month ofJune, and Diane said yes. The Hospitalwas goingto take Union dues out, but we wouldbe reim-bursed.Consequently, and as the parties stipulated (Jt. Exh. 1,pp. 6-7), "Respondent did not either remit the dues orinitiationfees deducted for the months of April, May andJune1984 or submit the accompanying list of employeesto the Union."16In addition, on September 25, 1984, Hospital PresidentSisterM. Clarence, sent employees the following letter(Jt.Exh: 33)We did not pay to the Union the dues whichwere withheld during April, May, and June of thisyear. It was (and still is) our intention to return thatmoney to you upon decertification of the UnionAfter the Union lost the decertification vote, itinitiateda number of legal actions designed to winthrough litigationwhat it could not' win at theballot boxWe are contesting all of theseactions.The Union is also attempting toforce usto paythe money withheld in April, May, and June to theUnion treasury rather than to youWe do not be-lieve that we are required to pay the money to theUnion under the terms of the old collectivebargain-ing agreementOn October 10th of this year, an ar-bitration hearing will be held to determine if we canreturn the money to you, or if we must forward ittoDistrict 1199C. The Union has alsoinitiated anaction before the National Labor RelationsBoard inan attempt to recover the dues.We have directed our attorneys to resist both at-tempts by the Union to obtain your money. Weshall not pay the money to the Unionunlessdirect-ed to do so by an arbitrator, the Labor Board, or a16 The parties also stipulated (Jt Exh 1, p 7)JointExhibit 13 is a grievance regarding Respondent's failure toremit dues and initiation fees and to furnish the list of employees thatwas filed by District I199C on July 18, 1984 An arbitration regard-ing Joint Exhibit 13 was held before Arbitrator Scott Buchheit onOctober 10, 1984 Joint Exhibit 14 is Buchheit's decision On orabout December 14, 1984, Respondent remitted to District 1199C thedues and initiation fees deducted from the wages of employees forthe month of June 1984, together with a list of all employees fromwhom the dues and/or initiation fees were deducted for that monthRespondent has never remitted to the Union the dues and initiationfees that were deducted from the wages of employees for the monthsof April and May 1984, nor has it submitted lists of employees fromwhom such dues and initiation fees were deducted during thosemonths Joint Exhibit 15 is a letter sent by Sabatino to Gafni regard-ing the dues and initiation fees Joint Exhibit 15 was sent on Decem-ber 14, 1984, and received by Gafni Joint Exhibits 16-22 are copiesof correspondence exchanged between Gafm and Sabatino regardingthis awardEmployee Crystal Colazzo also testified that SupervisorPlotkin had said, "That our money would be refundedfrom the last two months of dues.," 172The Hospital changes various terms andconditions of employmentThe union contract expired on June 30, 1984. HospitalPresident SisterM. Clarence, on July 2, 1984, apprisedthe unit employees (Jt. Exh. 32):This is the first time in two years that I havebeen able to communicate with you freely-ourfirstworkday without the interference of a Union.The Union contract terminated at midnight on Sat-urday, June 30 I 'am sure you are happy that Uniondues will no longer be deducted from your pay-checksAs announced through your supervisors a 5%wage increase became effective on July 1, 1984 Inaddition,we are committed to restoring the 40-hourwork week as soon as feasible and, hopefully, inSeptember after census recovers from the summerdrop.We are still facing difficult times in the healthcare field.However,togetherandwithoutUnionintervention wecansurviveThe Board of Trusteesand Administration of,Saint Agnes Medical Center,are deeply committed to improving your wages andbenefits.Further, as noted supra in section A, the Employerstopped, on July 1, making fund reports and contribu-tions as required in the contract (see Jt Exh 1, p 6).And, the Employer disregarded the "seniority provisionsof Jt Exh. 2" laying off unit employees "without notifi-cation to the Union." (See Jt Exh 1, p 9, and Tr. 14).In addition, the Employer unilaterally ignored the griev-ance procedures of the expired contract and refused toprocess a grievance pertaining to a discharged employee.(See Jt. Exh. 1, p. 10 and Jt Exhs. 28, 29, and 30.) The17 Supervisor Plotkin claimed that, in response to a question from em-ployee Simkiss, she advised the employees that "there was a possibilitythat those dues could be returnedmy response was that there wassome kind of litigationIhad no idea "The evidence summarized above is essentially uncontroverted As dis-cussed above, I have credited Holmes and Colazzo as more trustworthythan Plotkin Further, I rely on McLaughlin's and Callaghan's admissionsas recited here, beyond this, however, as discussed above, I do notregard them as credible and trustworthy witnesses 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEmployer did not notify or bargain with the Union overthese and related changes.Finally, the Employer made clear to employee JohnMobley-a prounion worker previously discouraged bysupervisor Clyde Sams from distributing union literaturebecause he believed that he could get into "hot water"(supra, secA)-that the Hospital no longer intended tofollow layoff provisions in the expired contract. Mobley,as he testified, had received his annual evaluation inAugust 1984 from Supervisor Sams. During the evalua-tion, Sams said.As far as layoffs would be coming up . . . theywon't be going by seniority no longerMobley's "reading" ability was deficient and, as Mobleyexplained to Sams, he hoped to improve by his "nextevaluation " Sams warned- "I may not get another eval-uation . . . they wouldn't be going by seniority . . asfar as layoffs."18DiscussionThe Union was certified by the Board as bargainingagent for the Hospital's some 270 service and mainte-nance employees on March 11, 1982 The Union and theHospital entered into a collective-bargaining agreementeffective from July 1, 1982, through June 30, 1984. A de-certification petitionwas filed on March 29, 1984. Thepetition was signed by approximately 110 to 120 employ-ees, as counsel for the Hospital agreed, "less than half'of the unit employees. A decertification election wasscheduled for May 16, 1984. The Hospital was "anxiousto decertify" the Union and engaged in an extensive an-tiunion campaign, including the following threats, coer-cion, restraint, and discrimination.Thus, as detailed supra, employee Porter was a uniondelegate and steward. She stood outside the Hospital en-trancewith the union business representative asking"certain employees .if they had signed the [decertifi-cation] petition." Shortly thereafter, she was faulted byher supervisor for being "in the cafeteria too long"; shewas warned that she "was being watched"; her usualbreak times were changed to isolate her from her co-workers, she was "confined to the department", she wasescorted by supervision when she had to leave the de-partment; and she was even escorted to the toilet facili-ties.Porter complained to her coworkers and union rep-resentatives about these changes and restrictionsHerbreak and toilet restrictions were then removed; howev-er, she was still confined to her department and escortedto other work areas until shortly after the decertificationelection.The Employer, in its posthearing brief (71-88),asserts, inter alia, that Porter had been disciplined onseveral occasions in the past; she was given a light-duty-slip by her doctor following recent surgery and was con-fined for this reason; she was engaging in improper"electioneering"; and, finally, "any violations concerning18Supervisor Sams generally denied "any discussion" with Mobley"concerning the layoff policy or layoffs " I have discredited Sams' deni-als as discussed above I have found Mobley to be a more credible andtrustworthy witness The remaining evidence in this section is essentiallyundisputedPorter are de mmimis " As noted supra, I reject as pre-textual the Employer's belated, shifting, contradictory,and incredible reasons for its disparate treatment ofPorter Instead, I find on the credible evidence of recordthat the Hospital discriminatorily changed Porter's breaktimes, restricted and confined her to her department, ad-monished her, and even escorted her to the toilet andother Hospital areas as a part of its intensive effort tooppose the Union. The Employer's disparate treatmentof this union supporter was made known to Porter's co-workers and, assessed in the context of this full record,cannot reasonably be characterized as "de mmimis "Employee James was also a union delegate. During thedecertification campaign, he handed to a worker in thecafeteria a bundle of union pamphlets that the workerwas to give to her union representative. The entire trans-action took some 5 to 15 seconds James was then threat-ened by management with discharge and suspended for 3days because he, assertedly, was "distributing literaturein that cafeteria." He was escorted out of the building bya security guard. Subsequently, after the decertificationelection, the Employer acknowledged that it had been"unjust" and reduced James' penalty to an oral repri-mand. The credible evidence of record shows that em-ployees frequently had engaged in nonunion or antiunionsolicitation and distribution before and throughout thepertinent time period, however, as conceded, "since Jan-uary 15, 1983, Respondent has not disciplined or dis-charged any employee for distributing literature or otheritems in the Hospital with the exception of RonaldJames, who was suspended on April 18, 1984." The Em-ployer, in its posthearing brief (Br. 59-69), claims, interalia, that James was engaged in improper distribution ofunion literature; he intimidated or threatened "other em-ployees"; he had engaged in the past in misconduct, andhis "suspension," if improper, is also "de minimus [sic]."I reject these belated, shifting, contradictory, and incred-ible assertions as pretextual attempts to justify the Em-ployer's discriminatory treatment of this known unionsupporter. James, as discussed supra, did not distributeunion literature or cause a work stoppage or threatenany employees in the cafeteria He was unjustly punishedto deter union activities and his coworkers were apprisedof this unlawful conduct Clearly, in context, this 8(a)(1)and (3) violation, like that involving Union Representa-tive Porter, is not "de minimus "Employee Mobley was also a union supporter. Duringthe decertification campaign, he brought an enclosed bagof union literature to work. He put the enclosed bag ofunion literature in a safe place, intending to hand out thepamphlets to his coworkers during lunchbreak. Supervi-sor Sams found the bag, opened the bag, and then ad-monished Mobley "If I see any of them around . Iwill hold you responsible." Sams ignored Mobley's ex-planation that "itwould be on my lunch period."Mobley, afraid that he would get into "hot water," didnot distribute the literature. Mobley apprised his cowork-ers of this incidentAnd, after the decertification elec-tion, Sams pointedly warned Mobley during an "evalua-tion," that "as far as layoffs would be coming up . .[the Employer] won't be going by seniority" and Mobley ST AGNES MEDICAL CENTER"may not get another evaluation " The Employer, in itsposthearing brief (Br. 51-59), states, inter alia, that"Sams had dust caught Mobley in the act of conductingUnion activity during worktime" and, in any event,"Mobley's claims should be dismissedas de minimus."The credible evidence of record is to the contrary. Su-pervisor Sams, as a part of management's intensive an-tiunion campaign, engaged in conduct plainly calculatedto impinge on Mobley's, and his coworkers', protectedunionactivities.Mobley and his coworkers were, inshort, being apprised by management that they would beheld "responsible" for any distribution of prounionlitera-ture, in violation of Section 8(a)(1) of the Act. And, heretoo, in context, this additional act of proscribed interfer-ence with statutorily protected activities, is not "de mini-mus."In addition, as found supra, the Hospital maintained, atall times pertinent to this proceeding, rules proscribingthe "unauthorized solicitation of employees . .for anypurpose" and the "distribution of nonwork related mate-rialwithout prior approval of the Administration " Thus,unitemployees were given written evaluations annuallythat recited,inter alia,"unauthorized solicitation of em-ployees . . . for any purpose" is a "cause for suspensionand/or dismissal" (rule 22)And, as Executive VicePresident Callaghan also acknowledged in his prehearingaffidavit, "it is the policy of the Hospital not to permitthe distribution of nonwork related material withoutprior approval."The Hospital does not seriously dispute that the main-tenance of such overly broad no-solicitation and no-dis-tribution rules violates Section 8(a)(1) of the Act. For, asthe Supreme Court restated inBeth Israel Hospital v.NLRB,437 U.S 483, 491 (1978), "the right of employeesto self-organize and bargain collectively established by§ 7 . . . necessarily encompasses the right to communi-cate effectively with one another regarding self-organiza-tion at the job site." Also see St.Joseph'sHospital, 262NLRB 1385 (1982) Rather, the Hospital, in its posthear-ing brief (Br. 90-97), asserts,inter alia,that it has "nevermaintained an overly broad no-solicitation rule " TheEmployer principally relies on the testimony by Cal-laghan that his prehearing affidavit was "mistaken" andit is "not totally" "the policy of St. Agnes not to permitthe distribution of nonwork related material in the Hos-pitalwithout prior approval." The Employeralso relieson Callaghan's related testimony that rule 22 was, ineffect, rescinded by a "much more broader rule" (R -Exh 2) and by the "Union activity" clause of the collec-tive-bargaining agreement. I reject Callaghan's claim thathe was "mistaken," as incredible. Indeed, the creditedtestimony pertaining to employees James and Mobley,summarized supra, makes it clear that management actedconsistent with the existence of such overly broad no-so-licitation, no-distribution rules. Further, the unit employ-eeswere never effectively informed thatmanagementhad repealed or rescinded rule 22 On the contrary, unitemployees were given a copy of rule 22 annually withtheir evaluationsAnd, finally, this record shows, at thevery least, that there was confusion about which rule orpolicy applied during the decertificationcampaign and,consequently, employees who wanted to engage in pro-255tected in-hospital union solicitation or distribution "mightwell be deterred or else reasonably assume that they [likeMobley or James] acted at their peril." CfNLRB v.WaltonMfg.Co., 289 F 2d 177, 180-181 (5th Cir. 1962),andCampbell Soup Co v NLRB,380 F.2d 372 (5th Cir.1967)Under such circumstances, "if in fact [the Hospi-tal]did not intend [to convey an overly broad and un-lawful meaning to its rules and policies] it should be anx-ious to' dispel the impression by an appropriate noticestating its real position" and its operative rules Cf.PeterJ.Schweitzer, Inc. v.NLRB,144 F 2d 520, 522 (D.C. Cir.1944) 19Further, about 1 month before the filing of the decerti-fication petition, the Employer adopted and thereaftermaintained some seven pages of "guidelines for discipli-nary action." These "guidelines" provided penalties forproscribed employee behavior and were inconsistentwith express provisions of the existing collective-bargain-ing agreement with the Union. Thus, for example, as Ex-ecutiveVice President Callaghan acknowledged, "thestatement [in the rules] which shows eight absenceswould be grounds for discharge for an employee withinone year" "possibly could" "have affected an employeewho used their ten days of sick leave in the course of theyear that they were entitled to accumulate" under thecontract. See also the conflicting provisions in the rulesand the contract pertaining to unauthorized absences,quoted supra. Moreover, as Callaghan further acknowl-edged, no attempt was made by the Hospital to notify orbargain with the Union regarding these unilaterally im-plemented changes in terms and conditions of employ-ment. As the court stated inCIBA-GEIGY v. NLRB, 722F 2d 1120, 1126 (3d Cir. 1983), "It is settled law that anemployer violates section 8(a)(5) and (1) if a materialchange in conditions of employment is made withoutconsulting with the employees' bargaining representativeand providing a meaningful opportunity to bargain."And, of course, "under Section 8(d) of the Act, no partyto a collective bargaining agreement can be compelled todiscuss or agree to a midterm modification . . . and, ac-cordingly, a proposed modification can be implementedonly if the other party's consent is first obtained." Cf.Abbey Medical/Abbey Rents,264 NLRB 969 (1982) andCampo Slacks,266 NLRB 492, 495 (1983), and casescitedThe Hospital, in its posthearing brief (Br. 119-121),citesCallaghan's testimony to the effect that the "Man-agement rights clause" in the existing collective-bargain-ing agreement "clearly allowed us to do this kind ofthing."As noted supra, however, this cited clause only"retains [to the Employer] the sole right . . . to promul-gate working rules and regulations" "except where ex-pressly abridged by a specific provision of this Agree-ment .. . ." And, the court noted inCIBA-GEIGY,supra:19Also without merit is the Hospital's argument that the Union has"waived" this employee Sec 7 right by its "Union activity" clause in thecontract (Br 96) This contract language cannot reasonably be read as aclear and unmistakable waiver of the statutory proscription against suchoverly broad no-solicitation/no-distribution rules 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA waiverof a union's statutorycollectivebargain-ing rightsmust be clearand unmistakable. . . [and]the clausereliedupon cannot be reasonably inter-pretedas an authorization. .tomake unilateralchanges in other provisionsof the contract . . .In sum,I find thatRespondentEmployer, by unilaterallyadopting and thereafter maintaining these disciplinaryguidelines,acted in derogation of its bargaining obliga-tionto the Union,in violationof Section8(a)(5) and (1)of the Act.2oThe Hospital,as part of its antiunion campaign, alsoimposed restrictionson the Union'saccess to the Em-ployer's facility, contrary to the collective-bargainingagreement and existingpractice.As foundsupra, unionrepresentatives,in the past,werepermitted to visit andspeak with Hospital employeesin the cafeteriaUnionRepresentative DiDomenicocrediblyrecalled that, in thepast,no advance notice wasrequired;no limitations wereimposed;and she had neverbeen deniedaccess.Like-wise, theUnion's contractual access to a bulletin boardlocatedoutsidethe cafeteriawas, in the past,without re-striction.However,aboutApril 10,union representa-tives-concerned over the Employer'sunlawfulconfine-ment of employeePorter-weredenied access tothe caf-eteriaThe policewere summoned Later, during earlyMay, UnionRepresentativeDiDomenico was refusedaccess-"shecould only comein to handle grievances orattend grievance hearings" The Union wasgiven no ad-vancenotice of these andrelated restrictions summarilyimposed on its right of access.In addition,the Employ-er-assertedly displeasedwith the content of a piece ofunion literatureon itsbulletinboard-unilaterallychangedthe lock onthe bulletinboardand retained pos-sessionof the key. Indeed, the day after the decertifica-tion election, the bulletinboardwas takendown alto-gether and replacedwitha photograph.120 The Employer also contends that the above violation isbarred bythe 6-month time limitationof Sec 10(b) of the Act (Br 119-121) Thiscontention is also withoutmeritThe Employer's "guidelines," accordingto Callaghan,were promulgated on February 15, 1984, and admittedly noeffortwas made to notify or bargainwith the Union These "guidelines"were thereafter utilized and implemented throughout the 10(b) timeperiodAlthough Callaghan asserted that supervisorswere to give copiesof these guidelines to unit employees, he later acknowledged that hisrecords"are not veryperfect"and some supervisors"could have been onvacation and got around to it at a later date"Inote that the parties hadstipulated that"the guidelines set forth inJtExh 23 havebeen in effectat all times since at leastJuly 1, 1984 "See Jt Exh 1, p 8 Under allthese circumstances,the unfair labor practice charge filed on May 7, 1985(G C Exh lxx), specificallyreferring to these and other unlawful ac-tions,isnot timebarredThisalleged violation continued into the 10(b)time periodCfCampo SlacksandAbbey Medical,supraAnd, in anyevent,unfair labor practice charges were filed in these consolidated pro-ceedings starting onMay 10,1984, and endingon May 7,1985, pertainingto 8(a)(1), (2), (3), and(5) violationsby this Employerduring its entirecourse of conduct in opposing theUnion As earlyasMay 10, 1984 (G CExh la),the Union hadcharged unlawful attempts"to modify their col-lective-bargaining agreement"and "other acts" of interference, restraint,and coercionAlso see theJune 29, 1984 charge referring to "disciplinarywork rules" (G C Exh Ig)and the August 1, 1984 charge referring to"unilateral changes in disciplinary work rules"and "otheracts" (G CExh lh),aswell as the September14, 1984complaint(G C Exh In)There were,therefore,sufficientand timely charges pertaining to this andrelated facetsof the Employer'sentire antiunion courseof conduct CfTexas IndustriesvNLRB,336 F 2d 128 (5th Cir 1964)Union access, including the utilization of a bulletinboard,isamandatory subject of collective bargaining.Cf.Campo Slacks,250 NLRB 420, 429 (1980), andPreci-sionAnodizing & Plating,244 NLRB 846, 857 (1979).This record shows that the Employer, without any at-tempt to bargain with the union,summarily imposed re-strictions on union access, denied union access, and re-stricted the Union'sutilization of its bulletin boardTheEmployer's action was in clear derogation of its bargain-ing obligation,in violation of Section 8(a)(5) and (1) oftheAct.The Employer argues(Br. 16-35),inter alia,that its "decision to limit access . . . was necessary todeal with repeated acts of trespass";the "more serious"incident of "trespass"was "on or aboutApril 10"; the"denials of access on May 1 and 10 were reasonable";"less restrictive measures were not appropriate"; "the ef-fectsof the restrictionswere de minimus";and the"changing of the lock [of the bulletin board]. .did notinterferewith legitimate Union activity"I reject theseand related contentions.This record does not sufficientlydemonstrate such serious acts of misconduct on the partof the Union that would privilege unilateral and summa-ry suspension of previously enjoyed contract accessprivileges.Indeed,the Employer cites, as justification,the Union's attempt to enter the facility on April 10 as areason for restricting access. However, this record showsno misconduct on April 10 and,in fact, any limited com-motion that took place on that day was the direct resultof the Employer's sudden change in access privileges.This is also true of the Union's use of the bulletin boardThe Union did not act in such a manner so as to forfeititskey to use its bulletin board.On the contrary, theEmployer,anxious to rid itself of this Union, unreason-ably and without any attempt to bargain,denied and re-stricted access, in violation of Section 8(a)(5) and (1) oftheAct. This violation, assessed in the context of theothers discussed here, is also not "de minimus."In like vein,the Employer unilaterally delayed and re-fused to make fringe benefit payments and submit accom-panying reports as required in the collective-bargainingagreement The contract expressly provided for a train-ing fund and legal services fund for "all employees" inthe unitAs noted supra,the unit included both serviceand maintenance employees. The Hospital, as stipulated,"failed tomake contributions and furnish reports onbehalf ofall employees in the bargaining unitto bothfunds for the months of April, May and June 1984." TheUnion grieved. On July 1, after the decertification elec-tion,the Hospital"made contributions on behalf of theservice employeesonly for the months of April and May1984 . . . but did not furnish reports until July 18 Todate no contributions have been made for any period onbehalf ofmaintenance employeesto either fund " TheUnion instituted litigation during late November 1984 forall unit employees for the June 1984 payment and for themaintenance employees for all payments due Thereafter,in January 1985, the Hospital forwarded a check orchecks for the June 1984service employeespayment.Later, the required records were forwarded for this Junepayment Since July 1, 1984, as discussed below, the ST AGNES MEDICAL CENTER257Hospital has furnished no payments or reports to thefunds for any unit employees.The Hospital'sdelays, refusals,and failures to makethese contractually required fund payments and submitaccompanying reports were in plain derogation of its ob-ligation to bargain in good faith with the Union,in viola-tion of Section 8(a)(5) and (1) of the Act Cf.CampoSlacks,266 NLRB 492, 495 (1983). TheHospital, in itsposthearing brief(Br. 124-135),argues, inter alia, that"St.Agnes had no obligation to make contributions totheDistrict 1199C benefit funds on the basis of workperformed by Local 473 members" These and relatedcontentions are without basis The clear contractual lan-guage obligated the Employer to make the fund contri-butions and submit the related reports for all unit em-ployeesNodistinctionwas discussed during bargainingor provided in the contract between the unit service andunit maintenance workers.Further, the credible evidenceof record shows that Personnel Director McLaughlin,when confrontedby Local 473officialFeulner duringMay 1984, acknowledged that "there was no problem"and the fund contributions"would be taken care of orpaid " Indeed, this belated and incredible assertion by theEmployer-that the unit maintenance employees shouldbe excluded from the fringe benefit funds provided forallunit employees in the contract-isalso at odds withits related delays and refusals to make fund contributionsand submit reports for the service workers. In short, Iam persuaded here that the Employer stalled,delayed,failed, and refused to make the required fund contribu-tions and submit the reports as a part of its intensive an-tiunion campaign .2121TheHospital argues that this claimis barred byan "accord and sat-isfaction" (Br 125)This contentionlacks substanceThus,following in-stitutionof litigation to collect the contractuallydue payments,the Em-ployer's attorney wrote the Union'sattorney on January22, 1985 (JtExh 11)Count I of the Complaintseeks contributions allegedly owed theDistrict 1199CTraining and Upgrading Fund,and Count II con-cerns paymentspurportedly owed to District 1199C Group LegalServicesPlanEach Count, moreover,involves two separate typesof contributions,namely,contributionson behalf ofmembers of Dis-trict 1199C forthe monthof June 1984and contributions on behalfof membersof internationalBrotherhoodof Firemen,Oilers, PowerHouse Operators,Maintenance MechanicsLocal 473 StAgnes, ofcourse,contends that theformercollective bargaining agreementneverobligated it to contribute to either ofthe District1199C bene-fit plans on behalfof membersof Local 473StAgnes, however,does acknowledge an obligation to contributeto the Trainingand Upgrading Fund and the Legal Services Plan onbehalf of the District 1199C membersfor the month of June 1984The failureto do so was a clericaloversightStAgnes shall promptly forward a $2,577 44 check to the Train-ing and Upgrading Fund and a$1,452 03 check to the Group LegalServices Plan These are thesums demanded in the complaint for theJunepaymentson behalf ofthe District1199C members St Agnestakesthe positionthat these payments will constitute final satisfac-tion of allobligationsowed toeither theGroup LegalServices Planor the Trainingand Upgrading FundThe Union's attorney,on January 25, replied(JtExh 12)Ihave for reply yourletterof January 22, 1985 Thefact that StAgnes acknowledgesat this latedateitsobligation to the District1199C Trainingand Upgrading Fund and the District1199C GroupLegal Services Plan for theservice employees for the month of June1984 is appreciatedHowever,the unilateral determination by youthat payment of the sums of $2,577 44to the Training and UpgradingFund and $1,452 03 to the Group LegalServices Plan constitutes sat-isfaction of yourobligation in the aforecaptioned litigation is totallyThe creditedevidenceof record,summarized above,also showsthat,duringthe Employer'santiunion cam-paign,Supervisor Plotkin coercivelyinterrogated em-ployeeHolmes at workabout herunion sentiments and,in addition,promised Holmes andother employees addi-tional benefits ifthe Union lost the decertification elec-tion.Thus,Plotkinmet with Holmes in a one-on-onemeeting inan office at work. Plotkinpersisted in learn-ing from Holmes"how did [the employee]feel aboutwhatwas going on." Holmes expressed a desire to endthese "many meetings"and "hearing the same thing overand over again.Plotkin again pressedHolmes- "Tell methe Union's side ofthe story."Holmes didnot answer.Holmes againasked. "When were they goingto stop?"Later, Plotkin toldHolmes andother employees "thatthe lawyer for theHospital said thatthings looked goodfor theHospital and, after the electionwas over, ourhours would be restored."Plotkin's persistent and un-warranted attemptsto pryinto Holmes'protected activi-ties, in context here, constitutethe kind of coercive inter-rogationproscribed by Section 8(a)(1) of the Act. See,e g, RossmoreHouse,269 NLRB 1176 (1984),NLRB v.Gladding Keystone Corp.,435 F 2d 129, 132-133 (2d Cir.1970); andNLRB v. Novelty Products Co,424 F.2d 748,751 (2d Cir. 1970) And, Plotkinwas, in like vein,unlaw-fully promising unit employeesadditional benefits-therestorationof their hours-if the Union were defeated,also in violation of Section8(a)(1) of the ActCf NLRBv.Sertafilm,753 F.2d 313 (3d Cir. 1985). Indeed, afterthe election and the expirationof the Union's contract,managementnotified the employees: "Our first work daywithout theinterferenceof a Union . . . a 5 percentwage increasebecame effective on July1. . . in addi-tionwe arecommittedto restoringthe 40-hour workweekas soon as feasible."These benefits were restoredin early 1985.See (Jt. Exh 1, p. 4 and Jt. Exh 32.)Under allthese circumstances,Plotkin's conduct,recitedmistakenThere remain outstanding claims for other emloyees aswell as for 20%liquidated damages,attorney's fees and costs in con-nectionwith the same litigation Thus,if you send the checks asmentioned in your letter of January 22, 1985,and they are depositedby the respective Plans,they will not be deemed to be an accord andsatisfaction of the outstanding claims They will be credited to youraccount as partial payment on the outstanding obligationPlease note that unless these contributions are also accompaniedby the appropriate payroll records,they will not be credited at allThereafter,the Employer sent the checks This is not,inmy view, anaccord and satisfaction of a disputed claim Cf 15 Williston,Contracts§ 1838 (3d ed 1972),and cases noted, andInternational LongshoremenUnionvCarghill,372 F Supp 807, 811 (N D Cal 1974) Rather,this is apart of the Employer's continuing effort to delay,stall, and undermine itsstatutory bargaining obligation to the UnionCounsel for the General Counsel,anticipating a 10(b) argument here,states in his brief(Br 15-16) that "Respondent cannot be held responsiblefor its failure to make any of the Fund contributions which were duebefore May 9, 1984,"noting that a specific charge was filed on Novem-ber 9,1984CfAbbeyRents, supra I accept this limitation stated bycounsel for the General Counsel,although I note, as discussed supra, thatthis unlawful conduct was part of the Employer's entire antiunion courseof conduct and, arguably,sufficiently covered by related timely chargesNevertheless,the complaint is limited to"from on or about April 1, 1984to on or about June 30, 1984" and, on balance,the 1-month variance maywell be inconsequential 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabove, tended to impinge on employee Section 7rights. 22As stated, the Union lost the May 16, 1984 decertifica-tion election by some 12 votes. Timely objections hadbeen filed by the Union. The contract had not expired.Nevertheless,management, on the day following theelection, removed the cafeteria bulletin board despite thepertinent contractual access provisions. In addition, man-agement refused to remit to the Union checked-off duesand initiation fees, as well as lists of employees fromwhom the dues were deducted, for the months of April,May, and June 1984. It also failed to remit lists of em-ployees hired or terminated as required in the contractManagement admittedly "felt" that it "could simplyignore the contract after the election" and admittedly"made a mistake." This unilateral action by the Employ-er was in derogation of its obligation to bargain in goodfaithwith the Union. Cf.Campo Slacks,266 NLRB 492,495 (1983). The Employer, in its posthearing brief (Br.124-135).argues,interalia,that the Board should"defer" to an arbitrator's award "with respect to" theoutstanding dues and, further, "all of the benefit claimsare barred by accord and satisfaction " These and relatedcontentions lack merit. The arbitrator, as stipulated (Jt.Exh. 1, pp. 6-7, Jt. Exh. 14), found, among other things,that the Employer violated the contract by failing toremit the June dues; however, he determined that thegrievance was "untimely" under the 5-day contractualprovision for the April and May dues and, therefore, hehad no jurisdiction.Under these circumstances, theBoard should not defer to the arbitrator concerning theApril and May dues because he did not and could notconsider this issue Further, counsel for Respondent, fol-lowing this arbitration, attempted to play the accord andsatisfaction scenario utilized regarding its contractuallyrequired fund payments, supra footnote 21. The Union,here, too, made clear that it would not accept partialpayment as full satisfaction. (See Jt. Exh. 18.) On thisrecord, there is no accord and satisfaction of a disputedobligation. Instead, the Employer was continuing in itseffort to give the Union the runaround and ignore itscontractual obligations, in violation of Section 8(a)(5)and (1) of the Act.23Finally, after the expiration of the contract on June 30,1984, the Employer repeatedly made unilateral changesin terms and conditions of employment Thus, on July 2,managementapprised the unit employees that the Unioncontract has terminated, this is "our first workday with-out the interference of a Union"; "a five percent wageincrease became effective on July 1"; "we are committedto restoring the 40-hour work week", and"togetherandwithoutUnion intervention wecansurvive." (Jt. Exh. 32,emphasis in text.) And, as stipulated, the Employer madeno further payments to the training and legal servicesfunds. (See Jt Exh 1, pp 6, 9-10.) In addition, the Em-ployer ignored contractual provisions and existing termsand conditions of employment pertaining to layoffs byseniority and, consequently, laid off employees CliffordJohnson, Vernie Voreen, and Geneva Roberson "withoutnotification to the Union and not in accordance with theseniority provisions." (Jt. Exh. 1, p. 9.) Moreover, theEmployer, contrary to contractual provisions and exist-ing conditions,, refused to process a grievance filed bytheUnion regarding the termination of employee InezMoss (Jt Exh 1, p. 10.) All these changes in conditionsof employment were without notice to and bargainingwith the Union.The unilateral granting of wage increases, the refusalto make the fringe benefit payments, the refusal to followthe layoff provisions, and the refusal to comply with thegrievance procedures are here contrary to the Employ-er's obligation to bargain in good faith with the Union.See,e.g.,NLRB v Katz,369 U.S. 736 (1962);Stone BoatYard,264 NLRB 981 (1982);Flex Plastics,262 NLRB651, 656-658 fn.2 (1982); and cases cited. The Employerargues (Br. 105-115), inter alia, that the "results" of theMay 16 election "created a good faith doubt as to theUnion's continuing majority status"; and, further, "thefiling of a decertification petition eliminated any obliga-tion . . . to negotiate " First, the decertificationpetitionwas admittedly signed by significantly less than half theunit employees Second, the slim majority in the election,when assessed in the context of management's8(a)(1),(3),and (5) violations as detailed above, can only beviewed as the tainted results of threats, coercion, re-straint and discrimination. The Employer's intensive, un-lawful campaign caused this cited employee disaffectionfrom the bargainingagent.See C &C Plywood Corp.,163NLRB 1022, 1023 (1967)In sum, the Employer violatedSection 8(a)(5) and (1) of the Act by unilaterally chang-ing these terms and conditions of employment, withoutfirst bargaining with the Union.2422 In this setting, I would view Supervisor Stanley's instructions toemployee Chambers to take an antiunion pamphlet and distribute the restto her coworkers as tending to interfere with employee Sec 7 activitiesChambers could either show her union support or refuse to do so Cham-bers decided instead to "walk away " In the context ofmanagement's8(a)(1), (3), and (5) conduct, detailed above, I therefore find this form ofinterrogation also to be coercive23 In this context, Supervisor Plotkin's statement to employees, follow-ing the election, that they would be reimbursed for withheld dues was, ineffect, a promise of benefit calculated to cause disaffection from theUnion, in violation of Sec 8(a)(l) of the Act Such conduct tended toimpingeon employee Sec 7 rightsInote further that, although the summary removal by the Employer ofthe union bulletin board on the day following the election is not separate-ly alleged in the consolidated amended complaint, the pertinent facts areundisputed, were fully litigated, and are sufficiently encompassed withinpar 21 of the complaintCONCLUSIONS OF LAW1.District 1199C andLocal 473 (collectively theUnion)are labor organizations as alleged.2.Respondent Hospital is an employer engaged incommerce and a health care institution as alleged3.TheUnion has been since about July 1, 1982, and is,the exclusive bargaining representative of the Hospital'semployees in the following appropriate unit:24 in this context, Supervisor Sams' warning to prounion employeeMobley that, in effect, the Employer was no longer required to followseniority provisions for layoff and that the employee might not get an-other evaluation, tended to interfere further with this employee's Sec 7rights ST AGNES MEDICAL CENTER259All full-time and regular part-time serviceand main-tenanceemployees, telemetry technicians, burntechnicians,phlebotomists technicians,LPN's bywaiver and ICU technicians employed by St AgnesMedical Center at its 1900 South Broad Street,Philadelphia,Pennsylvania facility, excluding allother employees including professional employees,technical employees, LPGN's, RN's, office clericals,guards and supervisors as defined in the Act4.The Hospital violated Section8(a)(1) and(3) of theAct by maintaining a rule that precludes the unauthor-ized solicitation of employees on its premises for anypurpose; by maintaining a rule that precludes the distri-bution of nonwork related materials without prior ap-proval of the Hospital; by soliciting an employee to dis-tribute theHospital's antiunion campaign literature tofellow employees; by coercivelyinterrogating an em-ployee about her union sympathies; by promising em-ployees that their previously reduced hours would be re-stored in order to discourage them from supporting theUnion; by promising to reimburse employees for deduct-ed union dues in order to discourage them from support-ing theunion;by threatening an employee with layoffbecause of his union activity and by threatening the em-ployee with layoff in disregard of established seniorityand layoff policies; by discriminatorily informing em-ployee Porter that she was being watched, changing herlunch and breaktimes, escorting her whenever she lefther department, including escorting her to the toilet, andchanging her jobassignmentso as to restrict and confineher to her department, in order to discourage protectedunionactivities; and by discriminatorilysuspending em-ployeeJames inorder to discourage protectedunion ac-tivities.5.The Hospital violated Section 8(a)(5) and (1) of theAct. by, from on or about May 9, 1984, failing to contrib-ute to the Union's training fund on behalf of theunit em-ployees and failing to submit the required reports to thefund as required by the collective-bargainingagreement;by from about May 9, 1984, similarly failing to contrib-ute to the legal services fund on behalf of the unit em-ployees and failing to submit the required reports to thefund, by failing and refusingto transmitto the unionduesdeducted from unit employees' wages for themonths of April, May, and June 1984 as required by thecollective-bargainingagreement; by imposingrestrictionson the Union's contractual right of access to the Hospitalby refusing access, changing locks on a bulletin board,and removing the bulletin board, by unilaterally continu-ing to fail to contribute to the training fund and legalservices fund; by promulgatingand maintainingwritten"guidelinesfor disciplinary action" in conflict with thecollective-bargainingagreement; by unilaterally imple-menting awageincreasefor unit employees; by unilater-ally laying off employees Johnson, Vereen, and Rober-son inviolation of job seniority layoff procedures; andby unilaterallyfailing andrefusing to process a grievancefiled by the Union concerning employee Moss in accord-ance with grievance procedures.6.The Hospital, as discussed in the remedy section ofthis decision, has interfered with and prevented the hold-ing of a fair and free election on May 16, 1984, thus re-quiring the results of that election to be set aside.7.The unfair labor practices found above affect com-merce as alleged.REMEDYRespondent Hospital has been found to have violatedSection 8(a)(1), (3), and (5) of the Act. It will be directedto cease and desist from engaging in such unlawful con-duct or like or related conduct and to post the attachednotice.Affirmatively, to effectuate the purposes and poli-cies of the Act, it will be directed to rescind and abro-gate its unlawful no-solicitation/no-distribution rules. Itwill be directed to, insofar as it has not already done so,make whole employees Porter and James for any loss ofearnings that they may have suffered as a result of theHospital's discriminatory action against them, by payingto them a sum of money equal to that which they wouldhave earned but for the Hospital's discriminatory action,less any net earnings during this period, to be computedin the manner described inF.W. Woolworth Co.,90NLRB 289 (1950), with interest to be computed as setforth inFlorida Steel Corp.,231 NLRB 651 (1977),25 andto remove from its files any reference to these discipli-nary actions, in accordance withSterling Sugars, 261NLRB 472 (1982) It will be directed to, insofar as it hasnot already done so, make the required contributions tothe union training and legal service funds and to remit tothe Union deducted dues, together with the related re-ports, as found here. It will be directed to restore theUnion's bulletin board that it unlawfully removed. It willbe directed to, insofar as it has not already done so, offerimmediate and full reinstatement to employees Johnson,Vereen, and Roberson to their former jobs or, in theevent their jobs no longer exist, to substantially equiva-lent jobs, make them whole for any loss of earnings thatthey may have sustained as a result of the Hospital's un-lawful refusal to follow its seniority layoff procedures,less net interim earnings together with interest as provid-ed above, and to comply with these and related senioritylayoff procedures. It will be directed to process thegrievance pertaining to the discharge of employee Mossin accordance with the grievance procedures. And, itwill be directed to rescind and abrogate its unlawfullyadoptedandmaintainedguidelinesfordisciplinaryaction.There remains for consideration, whether the May 16decertification election results should be set aside, andwhether a rerun election should be directed, or whether,instead, the decertification petition should be dismissedand a bargainingorder entered. The Union filed timelyobjections to the Hospital's preelection misconduct In-cluded within this objectionable conduct was the Hospi-tal's discriminatory confinement of Union RepresentativePorter, includingmanagement's following her to thetoilet.Management's discriminatory treatment of Porterwas widely publicized among the unit employees. Like-wise, the Employer's related objectionable conduct in-cluded its discriminatory suspension of Union Represent-25 See generallyIsis Plumbing Co,138 NLRB 716 (1962) 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDative James in order to further discourage union activi-tiesThis discriminatory conduct was also widely publi-cized among unit personnel.And, theEmployer's suc-cessful unlawfuleffortto deter union supporter Mobleyfrom distributing literature was objected to and madeknown to the unit workers.See also Supervisor Plotkin'srepeated coercive and unlawful preelection misconduct.These acts of misconduct cannot, on this record,be char-acterized as de minirnis or insignificant.On the contrary,because of the Employer's slim majority in the May 16election, it is clear,and I find,that the Hospital, by thismisconduct,interfered with and prevented the holding ofa fair and free decertification election.The election re-sults should therefore be set aside.26For a period covering months, management engagedin extensive and widespread acts of threats,coercion, in-terference,and discrimination. It repeatedly ignored itsstatutory bargaining obligation to the Union, flagrantlystalling and refusing to comply with clear contractualprovisions and existing procedures.Management engagedin this extensive and widespread campaign in an attemptto undermine and rid itself of the Union.Thus, it dis-criminated against Union Representative Porter,follow-ing her even to the toilet,itdiscriminated against UnionRepresentative James, belatedly admitting after the elec-tion its "unjust"conduct;itthreatened and coercedprounion employee Mobley and his coworkers;itmain-tained overly broad no-solicitation/no-distribution rules;itpromised employees improved benefits to discouragetheir union support;itstalled,delayed,and refused tomake required fund contributions and remit deductedunion dues;it restricted the Union's access to the Hospi-tal contrary to contract provisions and practice;itpro-mulgated and maintained disciplinary guidelines in con-flict with the Union's contract,itunilaterally implement-ed a wage increase for the unit employees;it laid off em-ployees in violation of seniority layoff procedures; and itrefused to process grievances in accordance with griev-ance procedures.These and related acts of misconductwere participated in by upper management and affectedallunit employees.The lingeringeffectof such massivemisconduct cannot be dissipated by traditional remedies.A fair and free rerun election, under these circumstances,cannot be conducted And, of course,it is the Employerwho has prevented the future holding of such a fair andfree rerun election.Under all these circumstances, a bar-gaining order is the only reasonable means of restoringthe status quo and remedying the Employer's pervasivemisconduct See,e g.FlexPlastics,supra;NLRBv.Gissel26 Counsel for the General Counsel acknowledges in his brief (Br 33-34) that Supervisor Plotkin's unlawful preelection statements"were notspecifically alleged in the objections," however, Plotkin's "conduct wasuncovered during the investigation of the Union'sobjectionsandthere is no reason to believe that the Union knew of the conduct at thetime it filed the objections " CfBurns Security Services,256 NLRB 959,960 (1981) [revoked by 271 NLRB 349 (1984)] Under all thecircum-stances, I would not bar this objection as improper or untimely In anyevent, even if Plotkin's coercive conduct were not suffic iently includedwithin the Employer's alleged objectionable conduct, I would still find,on this record, that the Employer,by its remainingobjectionable con-duct-its coercive and discriminatory treatment of prounion employeesPorter,James, and Mobley -interfered with the holding of a fair and freeelectionPacking Co.,395 U.S. 575 (1969);NLRB v. Sertafilm,supra.In sum, the election results in Case 4-RD- 1172 shouldbe vacated and set aside; that proceeding should be dis-missed;and the Employer should be directed to, on re-quest,bargain in good faith with the Union and, if an un-derstanding is reached, embody that understanding in asigned agreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, St. Agnes Medical Center, Philadel-phia,Pennsylvania, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Maintaininga rule that precludes the unauthorizedsolicitationof employeeson the Hospital's premises forany purpose(b)Maintaining a rule that precludes the distribution ofnonwork relatedmaterialswithout prior approval of theHospital.(c) Soliciting employees to distribute the Hospital's an-tiunion literature to fellow employees.(d)Coercively interrogating employees about theirunion sympathies.(e) Promising employees that their previously reducedhours will be restored in order to discourage them fromsupporting the Union.(f)Promising to reimburse employees for their deduct-ed union dues in order to discourage them from support-ing the Union.(g) Threatening employees with layoff because of theirunion activities and threatening them with layoff in disre-gard of established seniority and layoff policies.(h)Discouraging membership in District 1199C, Na-tionalUnion of Hospital and Health Care Employees,Division of RW DSU, AFL-CIO, Jointly with Interna-tionalBrotherhood of Firemen and Oilers, Local 473,AFL-CIO (collectively the Union), by discriminatorilyinforming employees that they are being watched,changing their lunch and breaktimes,escorting themwhenever they leave their department,including escort-ing them to the toilet,and changing their job assign-ments to restrict and confine them to their departmentand, further, by discriminatorily suspending employees.(i)Failing and refusing to bargain in good faith withthe Union as the exclusive bargaining agent of its em-ployees in the following appropriate unit by failing tocontribute to the Union's training fund on behalf of theunit employees and failing to submit the required reportsto the fund as required by the collective-bargainingagreement;by similarly failing to contribute to the legalservices fund on behalf of the unit employees and tosubmit the required reports to the fund; by failing and re-27 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses ST. AGNES MEDICAL CENTERfusing to transmit the union dues deducted from unit em-ployees' wages for the monthsof April,May, and June1984 as required by the collective-bargaining agreement;by imposing restrictions on the Union's contractual rightof access to the Hospital by refusing access,changinglocks on a bulletin board,and removing the bulletinboard;by unilaterally continuing to fail to contribute tothe training fund and legal services fund;by promulgat-ing and maintaining written "guidelines for disciplinaryaction"in conflictwith the collective-bargaining agree-ment;by unilaterally implementing a wage increase forunit employees;by unilaterally laying off employeesJohnson, Vereen,and Roberson in violation of job se-niority layoff procedures;and by unilaterally failing andrefusing to process a grievance filed by the Union con-cerning employee Moss in accordance with grievanceprocedures.The appropriate bargaining unit is, as fol-lows:All full-time andregular part-time service and main-tenance employees,telemetry technicians,burntechnicians,phlebotomists technicians,LPN's bywaiver andICU technicians employed by St. AgnesMedical Center at its 1900SouthBroad Street,Philadelphia,Pennsylvaniafacility;excluding allother employees including professional employees,technical employees,LPGN's, RN's, officeclericals,guards and supervisors as definedin the Act.(j) In any like or related manner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteedthem bySection7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Rescind and abrogate its no-solicitation/no-distribu-tion rules found unlawful in this decision.(b) Insofar as it has not already done so,make wholeemployees Porter and James for any loss of earnings thattheymay have suffered as a resultof theHospital's dis-criminatory action, with interest,foundunlawful in thisdecision,in the mannerset forthin this decision.(c)Remove from its files any referenceto thediscipli-nary actions against employees Porter and James andnotify theminwriting that this has been done and thatevidence of these unlawful disciplinary actions will notbe used as a basisfor futurepersonnel actions againstthem.(d) Insofar as it has not already done so, make the re-quired contributions to the union training and legal serv-ice funds and remitto the Union deducteddues, togetherwith the related reports, asprovidedin this decision.(e)Restore the union bulletin board,as provided inthis decision.(f) Insofar as it has not already done so, offer immedi-ate and full reinstatement to employees Johnson,Vereen,and Robersonto their former jobsor, inthe event theirformer jobs no longer exist, to substantially equivalentjobs,without prejudiceto their seniorityor other rightsand privileges.Make themwhole for anyloss of earningstheymay have sustained as a resultof theHospital's un-lawful refusalto followits senioritylayoffprocedures,261with interest,as provided in this decision,and complywith these and related seniority layoff procedures.(g) Process the grievance pertaining to the dischargeof employee Moss in accordance with the grievance pro-cedures.(h)Rescind and abrogate its unlawfully adopted andmaintained guidelinesfor disciplinaryaction,as found inthis decision.(i)On request,bargain in good faith with the Union asthe exclusive bargaining representative of its employeesin the above appropriate unit and,if an understanding isreached,embody that understanding in a signed agree-ment.(j)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(k)Post at its Philadelphia,Pennsylvania facilitycopies of the attached notice marked"Appendix."28Copies of the notice,on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(1)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the election con-ducted on May 16, 1984, in Case4-RD-1172 bevacatedand set aside, and the proceedings filed therein be dis-missed.28 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National LaborRelations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abideby thisnotice.WE WILL NOTmaintain a rule that precludes the unau-thorizedsolicitationof employees on the Hospital'spremisesfor anypurposes;maintain a rule that precludesthe distributionof nonwork-relatedmaterialswithoutprior approvalof theHospital; solicit employees to dis-tribute theHospital's antiunion literature to fellow em-ployees;coercivelyinterrogate employees about their 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunionsympathies; promise employees that their previous-ly reduced hours will be restored in order to discouragethem from supporting the Union; promise to reimburseemployees for their deducted union dues in order to dis-courage them from supporting the Union; or threatenemployees with layoff because of their union activitiesand threaten them-with layoff in disregard of establishedseniority and layoff policies.WE WILL NOT discourage membership in District1199C, National Union of Hospital and Health Care Em-ployees,Division of RWDSU, AFL-CIO, Jointly, withInternational Brotherhood of Firemen and Oilers, Local473, AFL-CIO, by discriminatorily informing employeesthat they are being watched, changing their lunch andbreaktimes, escorting them whenever they leave their de-partment, including escorting them to the toilet, andchangingtheir jobassignmentsso as to restrict and con-fine them to their department and, further, by discrimina-torily suspending employees.WE WILL NOT fail and refuse to bargain in good faithwith the Union as the exclusivebargainingagent of ouremployees in the following appropriate unit by failing tocontribute to the Union's trainingfund on behalf of theunit employees and to submit the required reports to thefund as required by the collective-bargainingagreement;by similarly failing to contribute to the legal servicesfund on behalf of the unit employees and to submit therequired reports to the fund; by failing and refusing totransmitthe union dues deducted from unit employees'wages for the months of April, May, and June 1984 asrequired by the collective-bargaining agreement; by im-posing restrictions on the Union's contractual right ofaccess to the Hospital by refusing access, changing lockson a bulletin board and removing the bulletin board; byunilaterally continuing to fail to contribute to the saidtrainingfund and legal services fund; by promulgatingandmaintainingwritten"guidelines for disciplinaryaction" in conflict with the collective-bargaining agree-ment; by unilaterally implementing a wage increase forunit employees; by unilaterally laying off employeesJohnson, Vereen, and Roberson in violation of job se-niority layoff procedures; and by unilaterally failing andrefusing to process a grievance filed by the Union con-cerning employee Moss in accordance with grievanceprocedures.The appropriate bargaining unit is as fol-lows:All full-time and regular part-time service and main-tenance employees, telemetry technicians, burntechnicians,phlebotomists technicians,LPN's bywaiver and ICU technicians employed by St. AgnesMedical Center at its 1900 South Broad Street,Philadelphia,Pennsylvania facility; excluding allother employees including professional employees,technical employees, LPGN's, RN's, office clericals,guards and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind and abrogate the no-solicitation/no-distribution rules found unlawful in the Board's decision.WE WILL, insofar as we have not already done so,make whole employees Porter and James for any loss ofearningsthey may have suffered as a result of the Hospi-tal's discriminatory action, with interest, found unlawfulin this decision, in the manner set forth in the decision.WE WILL remove from our files any reference to thedisciplinary actionsagainstemployees Porter and Jamesand notify them in writing that this has been done andthat evidence of these unlawful discriminatory actionswill not be used as a basis for future personnel actionsagainst them.WE WILL, insofar as we have not already done so,make the required contributions to the Union's trainingand legal service funds and remit to the Union deducteddues, together with the related reports, as provided inthe decision.WE WILL restore the union bulletin board, as providedin the decision.WE WILL, insofar as we have not already done so,offer immediate and full reinstatement to employeesJohnson, Vereen, and Roberson to their former jobs or,in the event their former jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniorityor other rights and privileges, make them whole for anyloss of earnings they may have sustained as a result oftheHospital's unlawful refusal to follow its senioritylayoff procedures, with interest, as provided in the deci-sion, and comply with these and related seniority layoffprocedures.WE WILL process the grievance pertaining to the dis-charge of employee Moss in accordance with the griev-ance procedure.WE WILL rescind and abrogate our unlawfully adoptedandmaintainedguidelines for disciplinary action, asfound in the decision.WE WILL, on request, bargain in good faith with theUnion as the exclusive bargaining representative of ouremployees in the above appropriate unit and, if an under-standingisreached, embody thatunderstanding in asigned agreement.ST. AGNES MEDICAL CENTER